PRESENT: All the Justices

WILLIAM J. HOWELL, ET AL.
                                                                  OPINION BY
v. Record No. 160784                                    CHIEF JUSTICE DONALD W. LEMONS
                                                                  July 22, 2016
TERENCE R. McAULIFFE, ET AL.


          UPON A PETITION FOR WRITS OF MANDAMUS AND PROHIBITION

       The dominant role in articulation of public policy in the Commonwealth of Virginia rests

with the elected branches. The role of the judiciary is a restrained one. Ours is not to judge the

advisability or wisdom of policy choices. The Executive and Legislative Branches are directly

accountable to the electorate, and it is in those political venues that public policy should be

shaped. From time to time, disagreements between these branches of government require

interpretation of our statutes, the Constitution of Virginia, or the United States Constitution. Our

proper role is to interpret law and not to express our opinion on policy. The case before us today

is such a case.

       Article II, Section 1 of the Constitution of Virginia sets out a general rule of law and then

provides for an exception: “No person who has been convicted of a felony shall be qualified to

vote unless his civil rights have been restored by the Governor or other appropriate authority.”

Va. Const. art. II, § 1 (emphasis added). On April 22, 2016, Governor Terence R. McAuliffe

issued an Executive Order that inverts this rule-exception sequence. The practical effect of this

Executive Order effectively reframes Article II, Section 1 to say: “No person who has been

convicted of a felony shall be disqualified to vote unless the convicted felon is incarcerated or

serving a sentence of supervised release.”

       Article I, Section 7 of the Constitution of Virginia provides: “That all power of

suspending laws, or the execution of laws, by any authority, without consent of the
representatives of the people, is injurious to their rights, and ought not to be exercised.” The

major question before the Court is whether the Executive Order “suspends” a general principle of

voter disqualification and replaces it with a new principle of voter qualification that has not

received the “consent of the representatives of the people.”

       We answer this question against the backdrop of history. Never before have any of the

prior 71 Virginia Governors issued a clemency order of any kind — including pardons,

reprieves, commutations, and restoration orders — to a class of unnamed felons without regard

for the nature of the crimes or any other individual circumstances relevant to the request. To be

sure, no Governor of this Commonwealth, until now, has even suggested that such a power

exists. And the only Governors who have seriously considered the question concluded that no

such power exists.

       In this case, Governor McAuliffe asserts that his clemency power in this matter is

“absolute” under Article V, Section 12 of the Constitution of Virginia. J.A. at 1. We

respectfully disagree. The clemency power may be broad, but it is not absolute. Deeply

embedded in the Virginia legal tradition is “a cautious and incremental approach to any

expansions of the executive power.” Gallagher v. Commonwealth, 284 Va. 444, 451, 732 S.E.2d

22, 25 (2012). This tradition reflects our belief that the “concerns motivating the original

framers in 1776 still survive in Virginia,” including their skeptical view of “the unfettered

exercise of executive power.” Id.

       In this proceeding, which invokes this Court’s original jurisdiction, we also consider

several other issues related to the issuance of the Executive Order, and whether writs of

mandamus or prohibition lie against the Governor, the Secretary of the Commonwealth, the

Virginia Department of Elections, the Commissioner of the Department of Elections, the State



                                                2
Board of Elections, and the Chair, Vice Chair, and Secretary of the State Board of Elections,

with respect to actions taken or to be taken in response to this Executive Order.

                                 I. FACTS AND PROCEEDINGS

       Governor McAuliffe’s Executive Order stated that it removed the political disabilities of

approximately 206,000 Virginians who had been convicted of a felony but who had completed

their sentences of incarceration and any periods of supervised release, including probation and

parole. The civil rights restored by the Executive Order were the rights to vote, to hold public

office, to serve on a jury, and to act as a notary public. 1 When Governor McAuliffe issued the

Executive Order, he indicated that he would issue similar orders at the end of each month to

restore the rights of Virginians who had been convicted of a felony but who had since completed

their sentences of incarceration and supervised release. Governor McAuliffe issued such orders

on May 31, 2016, and again on June 24, 2016. 2

       On May 23, 2016, Speaker of the Virginia House of Delegates William J. Howell,

Majority Leader of the Virginia Senate Thomas Norment, Jr., and four other Virginia registered

voters (“petitioners”) filed a petition seeking writs of mandamus and prohibition in this Court

against Governor McAuliffe, the Secretary of the Commonwealth, the Virginia Department of

Elections, the Commissioner of the Department of Elections, and the State Board of Elections


______________________________
       1
          The Executive Order states that it effects “the removal of the political disabilities
consequent upon conviction of a felony imposed by Article II, Section 1 of the Constitution of
Virginia,” which under the language of the order includes the rights to vote, to hold public office,
to serve on a jury, and to act as a notary public. The only political disability imposed by Article
II, Section 1, however, is the loss of the right to vote. Given our holding, we need not address
the impact, if any, of this discrepancy.
       2
        We will refer to these orders, along with the April 22 Executive Order, collectively as
the “Executive Orders.” Our analysis of the lawfulness of the April 22 Executive Order applies
with equal force to the May 31 and June 24 orders.


                                               3
(“respondents”). In their petition, they seek to cancel the voter registrations accomplished

pursuant to the Executive Order, prevent further such registrations, and prohibit Governor

McAuliffe from issuing additional executive orders categorically restoring the voting rights of

felons who have completed their sentences. Petitioners assert that the Governor’s Executive

Order and any similar subsequent orders effectively nullify the Constitution of Virginia’s general

prohibition against voting by convicted felons who have completed sentences of incarceration

and supervision. They contend this assertion of executive authority “defies the plain text of the

Constitution, flouts the separation of powers, and has no precedent in the annals of Virginia

history.”

         Petitioners ask this Court to issue a writ of mandamus to compel Commissioner of the

Virginia Department of Elections Edgardo Cortés to fulfill his duties under Code § 24.2-

404(A)(2), (A)(4), and (A)(6), by removing from the record of registered voters any felon who

has registered pursuant to the challenged executive orders, returning those persons to the list of

individuals prohibited from voting, and refusing to register any new voters under the orders.

Also, petitioners seek to compel Chairman of the Virginia Board of Elections James Alcorn,

Vice Chairman of the Virginia Board of Elections Clara Bell Wheeler, and Secretary of the

Virginia Board of Elections Singleton McAllister to fulfill their duties under Code § 24.2-404(C)

by instituting procedures to ensure that Commissioner Cortés complies with any order we may

issue.

         Petitioners further ask that we command Secretary of the Commonwealth Kelly

Thomasson to comply with her duty under Code § 24.2-404(A)(9) and Code § 53.1-231.1 and

delete or omit from the records of felons who have had their political rights restored any person

whose rights were restored pursuant to one of the challenged executive orders. Additionally,



                                               4
petitioners ask that we command Governor McAuliffe to fulfill his constitutional duty to take

care that the laws prohibiting felons from voting are faithfully executed and that his subordinates

comply with any order we issue.

        With regard to their requested writs of prohibition, petitioners ask that we prevent

Governor McAuliffe from issuing further executive orders restoring civil rights to felons on a

categorical, as opposed to an individual, basis. Lastly, petitioners seek to forestall Commissioner

Cortés, Chairman Alcorn, Vice Chairman Wheeler, Secretary McAllister, and Secretary

Thomasson from facilitating the further registration of felons pursuant to any of the allegedly

unconstitutional orders. Petitioners also requested this Court expedite consideration of their

petition.

        Respondents filed a response to the petition for writs of mandamus and prohibition and a

motion to dismiss. In their motion to dismiss, respondents assert that petitioners lack standing,

have failed to join necessary parties, and have failed to show the Governor lacked the lawful

authority to issue the orders in question. Respondents also contend that petitioners have failed to

state a claim for mandamus or prohibition and that the Governor’s actions were constitutional

under the plain language of Article V, Section 12 of the Constitution of Virginia.

        We granted the motion for expedited consideration and heard oral argument in this matter

on July 19, 2016.

                                          II. ANALYSIS
                                          A. Standing

        Whether petitioners have standing to seek mandamus and prohibition relief upon the

allegations in their petition, as raised by respondents’ motion to dismiss, is a threshold issue and

a question of law. See Virginia Marine Res. Comm’n v. Clark, 281 Va. 679, 686-87, 709 S.E.2d

150, 154-55 (2011). In determining whether petitioners have standing to maintain this action, we

                                                5
consider the factual allegations as true. See id. It is incumbent on petitioners to allege facts

sufficient to demonstrate standing. See Friends of the Rappahannock v. Caroline Cty. Bd. of

Supervisors, 286 Va. 38, 50, 743 S.E.2d 132, 138 (2013).

       Standing concerns itself with the characteristics of the individuals who file suit and their

interest in the subject matter of the case. Westlake Props. v. Westlake Pointe Prop. Owners

Ass’n, 273 Va. 107, 120, 639 S.E.2d 257, 265 (2007). Broadly speaking, standing can be

established if a party alleges he or she has a “legal interest” that has been harmed by another’s

actions. See Radin v. Crestar Bank, 249 Va. 440, 442, 457 S.E.2d 65, 66 (1995). As a general

rule, without “a statutory right, a citizen or taxpayer does not have standing to seek mandamus

relief . . . unless he [or she] can demonstrate a direct interest, pecuniary or otherwise, in the

outcome of the controversy that is separate and distinct from the interest of the public at large.”

Goldman v. Landsidle, 262 Va. 364, 373, 552 S.E.2d 67, 72 (2001). These general requirements

of standing apply to applications for writs of mandamus and prohibition. See Moreau v. Fuller,

276 Va. 127, 134-35, 661 S.E.2d 841, 845 (2008).

       Here, petitioners base their alleged standing on their status as “qualified voters who live

and are registered to vote in the Commonwealth, and who plan to vote in the 2016 General

Election.” Petitioners allege respondents have directly injured them by allowing the registration

of unqualified voters pursuant to the “unconstitutional” Executive Order, thereby diluting their

legal votes and infringing their right of suffrage guaranteed under Article I, Section 6 of the

Constitution of Virginia. Article II, Section 1 sets forth the qualifications for voters and requires

that each voter “be a citizen of the United States,” “be eighteen years of age,” and be “a resident

of the Commonwealth and of the precinct where he votes.” Article II, Section 1 further provides

that “[n]o person who has been convicted of a felony shall be qualified to vote unless his civil



                                                 6
rights have been restored by the Governor or other appropriate authority.” See also Code § 24.2-

101.

       Petitioners contend that the Executive Order is “unconstitutional and does not restore the

political rights of any convicted felon.” Petitioners also allege respondents’ “ongoing,

coordinated efforts to register unqualified voters” have not only diluted petitioners’ votes, but

have also “created an illegitimate electorate, and threatened the legitimacy of the November

elections.” Petitioners further allege that the Governor’s Executive Order has unlawfully

enfranchised approximately 206,000 felons. 3

       In turn, respondents assert that petitioners’ status as qualified voters does not give them a

direct interest in the proceedings separate from the public at large and that their claimed injuries

are like the generalized grievances this Court has ruled do not establish standing. Respondents

further contend that petitioners lack standing because Code § 24.2-431 is petitioners’ exclusive

remedy for challenging the registration of ineligible voters.

       We begin our analysis with the observation that this case has been brought by Virginia

citizens against the Governor of Virginia and other state officials in the Supreme Court of

Virginia, alleging violations of the Constitution of Virginia. Accordingly, Virginia law, not

federal law, governs every aspect of our decision. The parties and amici present a battery of

federal citations addressing the standing doctrine applied to the case-or-controversy provision of

Article III of the United States Constitution. The standing issue in our case, however, implicates

the capacity of Virginia citizens, who have a legal right to vote, to challenge an executive action

which allegedly allows for the registration of unqualified voters.
______________________________
       3
           Respondents acknowledge, as of June 20, 2016, pursuant to the Governor’s Executive
Orders, 7,620 felons have registered to vote in the 2016 General Election. See Resp. to Verified
Pet. at 2.


                                                7
        Under our precedent, a litigant has standing if he has “a sufficient interest in the subject

matter of the case so that the parties will be actual adversaries and the issues will be fully and

faithfully developed.” Cupp v. Board of Supervisors, 227 Va. 580, 589, 318 S.E.2d 407, 411

(1984). We have never applied this principle to a constitutional claim by voters alleging that an

executive action diluted their voting strength in violation of the anti-suspension provision of

Article I, Section 7 of the Constitution of Virginia. However, we have recognized that Virginia

citizens have standing to assert vote-dilution claims in analogous circumstances.

        In Wilkins v. West, 264 Va. 447, 460, 571 S.E.2d 100, 107 (2002), we addressed whether

voters had standing to challenge electoral districts allegedly drawn in violation of the

compactness and contiguity requirements of Article II, Section 6 of the Constitution of Virginia.

We determined residents of districts that do not meet compactness and contiguity requirements

are “directly affected by the legislature’s failure to comply with the Constitution of Virginia.”

Id. The unconstitutional configuration of a district gives rise to an “inference of particularized

injury” for residents of that district. Id. at 459-60, 571 S.E.2d at 107. We held an individual’s

residency in an affected district was sufficient to confer standing to challenge non-compliance

with a constitutional provision in “the voting context” without “further proof of a personalized

injury.” Id. at 460, 571 S.E.2d at 107 (quoting United States v. Hays, 515 U.S. 737, 745

(1995)). 4


______________________________
        4
          Our cases have also assumed standing existed in cases involving allegations of unlawful
vote dilution. See, e.g., Wilkins v. Davis, 205 Va. 803, 804, 810, 139 S.E.2d 849, 853-54 (1965)
(upholding a challenge to a redistricting scheme by a “duly qualified voter and taxpayer” because
the districts did not contain “as nearly as practicable an equal number of inhabitants”); Davis v.
Dusch, 205 Va. 676, 677, 139 S.E.2d 25, 25-26 (1964) (allowing a suit by city residents to
compel the city council to reapportion the seats on the city council); Brown v. Saunders, 159 Va.
28, 31-32, 46, 166 S.E. 105, 105, 111 (1932) (upholding a challenge to a redistricting scheme by


                                                8
        Applying the principles enunciated in Wilkins, we conclude that each petitioner, as a

Virginia registered voter planning to vote in the 2016 General Election, is directly affected by the

allegedly unconstitutional expansion of the statewide electorate and has standing to challenge the

Executive Order and respondents’ registration of allegedly unqualified voters. Like the

complainants in Wilkins who were directly affected in district-wide elections by the legislature’s

alleged failure to comply with the Constitution of Virginia, petitioners have alleged that they will

be directly affected in a statewide general election by respondents’ alleged failure to comply with

the Constitution of Virginia. Both scenarios arise in “the voting context,” id., and both implicate

the rights of qualified resident voters. 5

        We disagree with respondents’ view that Wilkins should be sidelined because it included

a claim that certain districts were racially gerrymandered. That is true, but beside the point. As

previously noted, Wilkins also involved a freestanding constitutional claim, conceptually distinct

______________________________

a candidate for the United States House of Representatives because the “inequality” in numbers
between the districts was “obvious, indisputable, and excessive”).
        5
          Our dissenting colleagues rely on Goldman v. Landsidle, 262 Va. 364, 552 S.E.2d 67
(2001), a taxpayer standing case. In Goldman, taxpayers filed suit seeking a judicial order
requiring the state comptroller to ensure “that certain public officials actually have incurred
office expenses before disbursing state funds to them for those expenses.” Id. at 367, 552 S.E.2d
at 68-69. We held that citizens qua taxpayers, absent express statutory authorization, do not
have “taxpayer standing” to seek judicial review of the state comptroller’s official actions. Id. at
373-74, 552 S.E.2d at 72-73. Nothing in Goldman addressed standing principles applicable to a
vote-dilution claim. Wilkins, decided a year later, did not mention Goldman because it had no
bearing on a constitutional claim of vote dilution caused “by the legislature’s failure to comply
with the Constitution of Virginia.” Wilkins, 264 Va. at 460, 571 S.E.2d at 107; accord FEC v.
Akins, 524 U.S. 11, 22-23 (1998) (distinguishing “taxpayer standing” from “voter standing” and
stating that the “legal logic” critical to the former is “beside the point” in the latter).
         We also find unpersuasive the dissent’s reliance on Cherrie v. Virginia Health Servs., 292
Va. ___, ___ S.E.2d ___ (2016). The concept of statutory standing addresses only whether a
litigant has a legally cognizable right of action to assert a statutory claim. Id. at ___, ___ S.E.2d
at ___. The presence or absence of a statutory right of action has no impact on the question
whether a litigant has standing to assert a constitutional claim of vote dilution.


                                               9
from racial gerrymandering, alleging a violation of the compactness and contiguity requirements

of Article II, Section 6. We found that all voters residing within the affected districts had

standing to assert their claims. Here, petitioners complain that the Governor’s Executive Order

adds 206,000 unqualified voters into the statewide electorate. The underlying interest protected

by our standing analysis in Wilkins — the right of Virginia voters to seek judicial review of

unconstitutional manipulations of the electorate — parallels the interest asserted by petitioners in

this case. The specific manipulation is different, but the standing analysis is the same. As three

former Attorneys General argue in their amicus brief, this case

              presents a textbook claim of vote dilution. When a pool of voters is
              made larger, each vote carries less weight: a vote is worth more if
              there are 10 other voters than if there are 100,000 other voters. Here,
              the Governor has unlawfully allowed felons to register on a global
              basis. That action has added (and will continue to add) thousands of
              citizens to the pool of eligible voters which, in turn, weakens the
              strength of those Virginians who were already eligible to cast a ballot.
                                                ....
              Governor McAuliffe’s executive order has unlawfully increased the
              eligible voting population in electoral districts across the
              Commonwealth. There are now individuals residing in Petitioners’
              districts who will be permitted to vote even though they do not hold
              that right under the Constitution. The Governor’s action, in other
              words, unconstitutionally inflates the size of the electorate both in
              those districts and across the Commonwealth (thus diluting
              Petitioners’ votes in statewide contests).

Former Attorneys General Amicus Br. in Support of Petitioners at 27-28 (citations omitted).

       We acknowledge the assertion that, in vote-dilution cases, “the concept of ‘packing’

requires a comparison,” post at 39, and that no such comparison exists in this case. No

authorities are cited for this proposition, however, and we are aware of none. At any rate, the

relevant comparison here is between a statewide electorate packed with 206,000 disqualified

voters and one without them. Every qualified voter (though not every member of the general

public) suffers the same vote-dilution injury. To rule otherwise would be to hold that unlawful

                                                10
vote dilution occurring within a geographic subset of a state triggers standing, but an equally

unlawful vote dilution of far greater proportions, one affecting the entire state, does not.

        That said, we emphasize that our standing conclusion rests heavily on the unprecedented

circumstances of this case. The sweeping scope of the Executive Orders precludes any assertion

that its vote-dilution effect should be dismissed as de minimis. The strength of this point is

compounded by the fact that the Executive Orders identify none of the 206,000 felons by name,

and, to date, Governor McAuliffe has withheld “the administration’s list of felons whose rights

were restored” under the Executive Orders. Virginia Freedom of Information Advisory Council,

Advisory Op. AO-01-16 (July 11, 2016) (citing Code §§ 2.2-3705.7 and 24.2-404(B)); see Code

§ 30-179(1) (authorizing the Virginia Freedom of Information Advisory Council to issue

advisory opinions).

       In short, this case involves an allegation by Virginia citizens that their votes have been

diluted by the unconstitutional addition of 206,000 disqualified voters to the statewide electorate.

Like the voters in Wilkins, petitioners in this case have standing to assert that their voting rights

have been harmed by an allegedly unconstitutional manipulation of the electorate. We thus have

authority to decide this dispute. 6 To not do so would be an inexcusable failure on our part to

fulfill our duty to interpret and apply Virginia law in a case where the parties are “actual

adversaries” and the legal issues have been “fully and faithfully developed.” Cupp, 227 Va. at

589, 318 S.E.2d at 411. This is not a case, therefore, in which we are invited to answer “abstract
______________________________
       6
          In addition to claiming standing as qualified voters, Speaker Howell and Senator
Norment allege they have been injured in their capacity as members of the General Assembly
because the Executive Order “trenches upon the General Assembly’s role in initiating
constitutional amendments.” Senator Norment also asserts standing in his capacity as a
candidate who plans to seek re-election in 2019 and contends he will be injured if he is required
to compete for re-election in an “invalidly constituted electorate.” Given our holding, we need
not address these alternative grounds for establishing standing.


                                                11
questions” that may be “interesting and important to the public” but lack any real “errors

injuriously affecting” the complaining litigants. Nicholas v. Lawrence, 161 Va. 589, 593, 171

S.E. 673, 674 (1933). 7

        Finally, we find no merit in respondents’ argument that Code § 24.2-431 provides the

exclusive remedy for petitioners’ allegations and that recognizing their standing in this action

would improperly circumvent Code § 24.2-431. Code § 24.2-431 allows three qualified voters to

file a petition in the circuit court of the county or city in which they are registered, stating their


______________________________
        7
         Justice Powell’s dissent relies on federal cases to support the assertion that petitioners’
standing would not be recognized in a federal court under analogous circumstances. Even if we
consider these authorities controlling, see supra at 7, we would respectfully disagree with her
interpretation of them. The principal case relied upon is Evenwel v. Abbott, 578 U.S. ___, 136
S. Ct. 1120, 1123 (2016), which held a State could “draw its legislative districts based on total
population” rather than voter-eligible population. The holding did not address, much less turn
upon, the doctrine of standing. Indeed, if the plaintiffs in Evenwel did not have standing, the
Court would have never reached the merits of their constitutional claim. The only mention of
“standing” in the opinion was a footnote explaining why it was not an issue. See id. at ___ n.12,
136 S. Ct. at 1131 n.12 (observing that voters could establish standing by asserting their “votes
were diluted” but that the “Court has not considered standing of nonvoters,” a question that was
“unlikely ever to arise given the ease of finding voters to serve as plaintiffs”).
        For this reason, we are unpersuaded by Justice Powell’s view that Evenwel narrowed
existing vote-dilution principles applicable under federal standing law — which has traditionally
recognized that “the right of suffrage can be denied by a debasement or dilution of the weight of
a citizen’s vote just as effectively as by wholly prohibiting the free exercise of the franchise.”
Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam) (quoting Reynolds v. Sims, 377 U.S. 533,
555 (1964)); Duncan v. Coffee Cty., 69 F.3d 88, 94 n.3 (6th Cir. 1995) (observing that,
“[n]aturally, any time voters are added to the rolls . . . those already on the rolls have had their
votes diluted”); see also Department of Commerce v. United States House of Representatives,
525 U.S. 316, 331-32 (1999) (finding standing because “[w]ith one fewer Representative,
Indiana residents’ votes will be diluted”); Michel v. Anderson, 14 F.3d 623, 626 (D.C. Cir. 1994)
(finding standing because “voters have standing to challenge practices that are claimed to dilute
their vote, such as being placed in a voting district that is significantly more populous than
others”), rejected on other grounds by Raines v. Byrd, 521 U.S. 811 (1997) (rejecting standing
for members of Congress based on the loss of political power); accord Akins, 524 U.S. at 21
(finding that all voters have constitutional standing to file suit alleging that the FEC withheld
public information that “would help them (and others to whom they would communicate it) to
evaluate candidates for public office”).


                                                 12
objections to the registration of any person whose name is on the registration records for their

city or county. Respondents correctly note that when “a statute creates a right and provides a

remedy for the vindication of that right, then that remedy is exclusive unless the statute says

otherwise.” Concerned Taxpayers of Brunswick Cty. v. County of Brunswick, 249 Va. 320, 330,

455 S.E.2d 712, 717 (1995) (citations omitted). This rule, however, does not apply here.

Although statutory rights may create a legal interest giving rise to statutory standing, petitioners’

interest in this case is not created exclusively by statute. Petitioners allege the Executive Order

and respondents’ implementation of it are unconstitutional and have impaired their voting rights.

Accordingly, petitioners’ standing in this case is not dependent upon Code § 24.2-431.

                                      B. Necessary Parties

       In their motion to dismiss and response brief, respondents contend petitioners have failed

to join necessary parties. They assert that the persons whose political disabilities the Governor

has removed are necessary parties because petitioners seek to impair or impede their rights by re-

imposing the political disabilities. Absent a statutory requirement, the necessary party doctrine

does not implicate subject matter jurisdiction. Michael E. Siska Revocable Tr. v. Milestone

Dev., LLC, 282 Va. 169, 173-81,715 S.E.2d 21, 23-27 (2011).

       A court can choose to proceed without a necessary party if (1) it is “practically

impossible” to join a necessary party and the missing party is represented by other parties who

have the same interests; (2) the missing party’s interests are separable from those of the present

parties, so the court can rule without prejudicing the missing party; or (3) a necessary

party cannot be made a party, but the court determines that the party is not indispensable.

Marble Techs., Inc. v. Mallon, 290 Va. 27, 32, 773 S.E.2d 155, 157 (2015) (quoting Siska, 282

Va. at 176, 179-80, 715 S.E.2d at 25, 27); Rule 3:12(c). In this case, it would be “practically



                                                13
impossible” to join the 206,000 convicted felons whose political disabilities were restored by the

Executive Orders. Further, these individuals are ably represented by respondents. Accordingly,

we deny the respondents’ motion to dismiss on this ground.

                          C. Constitutionality of the Executive Order
                                                1.

       Relying on his clemency power under Article V, Section 12 of the Constitution of

Virginia, Governor McAuliffe’s Executive Order sought “to restore the political rights of any

persons disqualified by Article II, Section 1.” J.A. at 1. The voter-disqualification provision in

Article II, Section 1 of the Constitution of Virginia provides: “No person who has been

convicted of a felony shall be qualified to vote unless his civil rights have been restored by the

Governor or other appropriate authority.” Felons may request that their civil rights be restored,

and Article II, Section 1 grants the Governor the power to consider and act on those requests.

       Scores of restoration orders have been issued for more than a century to specific felons

who requested that their civil rights be restored. Never before, however, have any of the prior 71

Virginia Governors issued a sua sponte clemency order of any kind, whether to restore civil

rights or grant a pardon, to an entire class of unnamed felons without regard for the nature of the

crimes or any other individual circumstances relevant to the request. What is more, we are aware

of no point in the history of the Commonwealth that any Governor has even asserted the power

to issue such an order.

       This issue is not a new one. As recently as 2010, Governor Tim Kaine openly expressed

his disagreement “with the current policy embodied in the Constitution of Virginia that a felony

conviction automatically leads to permanent disenfranchisement.” J.A. at 4. Shortly before the

end of his term in office, Governor Kaine was asked to exercise his “executive power . . . to

restore voting rights to an unknown number of unnamed individuals who have not applied to
                                               14
have their voting rights restored.” Id. at 3. In response, Governor Kaine undertook “a very

careful review of [this] proposal.” Id.

       In a letter issued on his behalf by Mark Rubin, Counselor to the Governor, Governor

Kaine concluded that the voter-disqualification provision did not authorize a “blanket use” of the

restoration power to “benefit unnamed individuals.” Id. The better understanding of the

provision, he concluded, was that the power could be exercised only “in particular cases to

named individuals for whom a specific grant of executive clemency is sought.” Id. at 4.

Consequently, “[a] blanket order restoring the voting rights of everyone would be a rewrite of the

law rather than a contemplated use of the executive clemency powers.” Id. The very “notion

that the Constitution of the Commonwealth could be rewritten via executive order is troubling.”

Id. Citing his “pledge to uphold the Constitution,” Governor Kaine refused to “issue a blanket

restoration of rights to unnamed individuals” on a categorical basis. Id. 8

       Because Governor Kaine’s view explains the uniform practice of all Governors to date,

the political process has been steadily churning on this issue for decades. Since the 1980s,

unsuccessful attempts have been made to amend the Constitution of Virginia on the subject of

restoration of civil rights. At least 69 resolutions and bills addressing categorical exclusions to

the voter-disqualification provision in Article II, Section 1, were offered during each of the

legislative sessions from 2004 through 2016, including one continued to the 2017 legislative




______________________________
       8
          In 2013, a bipartisan committee appointed by Attorney General Kenneth Cuccinelli also
concluded a Virginia Governor “cannot institute by executive order an automatic, self-executing
restoration of rights,” J.A. at 7, and may remove political disabilities only after “individualized
consideration and individualized grant of clemency,” id. at 8.


                                                15
session — and all have failed to pass the General Assembly. Nearly half of these failed

resolutions and bills addressed the categorical basis of the Governor’s order. 9

       Representative of these failed efforts was H.J. Res. 119 (2016), which proposed to

replace the current conditional language of Article II, Section 1 (“unless his civil rights have

been restored by the Governor or other appropriate authority”) with the following new

conditional language: “unless he has served his full sentence and has been released back to civil

society.” None of these efforts would have been necessary if the power sought had always

existed, unnoticed and unclaimed, since 1870, as Governor McAuliffe contends.

       We recognize that these observations do not preclude us from recognizing a novel

executive power that no prior Governor ever believed existed. “Long settled and established

practice” has never been considered to be “binding on the judicial department.” Pocket Veto

Case, 279 U.S. 655, 689 (1929). And we do not consider it to be binding upon us. We do,

however, consider it to be highly persuasive. As Justice Holmes so succinctly put it, “a page of

history is worth a volume of logic.” New York Tr. Co. v. Eisner, 256 U.S. 345, 349 (1921).

When government actors have adopted a “practical construction” of a constitutional provision

that “has been acquiesced in for a considerable period, considerations in favor of adhering to this

construction sometimes present themselves to the courts with a plausibility and force which . . .

is not easy to resist,” especially “where a particular construction has been generally accepted as

______________________________
       9
         See H.J. Res. 92 (2016); H.J. Res. 604 (2015); H.J. Res. 621 (2015); H.J. Res. 627
(2015); H.J. Res. 628 (2015); S.J. Res. 293 (2015); H.J. Res. 70 (2014); H.J. Res. 107 (2014);
H.J. Res. 563 (2013); H.J. Res. 603 (2013); H.J. Res. 664 (2013); H.J. Res. 17 (2012); H.J. Res.
125 (2012); H.J. Res. 497 (2011); H.J. Res. 524 (2011); H.J. Res. 610 (2011); H.J. Res. 634
(2011); H.J. Res. 16 (2010); H.J. Res. 42 (2010); H.J. Res. 70 (2010); H.J. Res. 116 (2010); H.J.
Res. 182 (2009); H.J. Res. 623 (2009); H.J. Res. 664 (2009); H.J. Res. 677 (2009); H.J. Res. 182
(2008); H.J. Res. 29 (2007); H.J. Res. 680 (2007); S.J. Res. 15 (2007); H.J. Res. 29 (2006); S.J.
Res. 15 (2006).


                                                16
correct.” Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest upon the

Legislative Power of the States 102 (Victor H. Lane ed., 7th ed. 1903).

        That observation is particularly strong when courts review the scope of executive power.

In that context, the “longstanding ‘practice of the government,’” NLRB v. Canning, ___ U.S.

___, ___, 134 S. Ct. 2550, 2560 (2014) (quoting McCulloch v. Maryland, 17 U.S. (4 Wheat.)

316, 401 (1819)), has traditionally played an important role in informing “our determination of

‘what the law is,’” id. (quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803)). The

“practical construction” given by the executive department “through a long course of years”

should be treated as “a consideration of great weight in a proper interpretation” of the scope of

executive power. Pocket Veto Case, 279 U.S. at 688-89 (emphasis added).

       This common-sense inference resonates even more strongly when governmental actors,

contrary to the natural tendency of those with concentrated power, unwaveringly utilize a

“practical construction,” id. at 688, which limits the scope of their power. “[J]ust as established

practice may shed light on the extent of power conveyed,” it is equally true that “the want of

assertion of power by those who presumably would be alert to exercise it, is equally significant

in determining whether such power was actually conferred.” BankAmerica Corp. v. United

States, 462 U.S. 122, 131 (1983) (citation omitted). As Justice Frankfurter reasoned, “a

consistent and unexplained failure to exercise power not obviously conferred by legislation may

be equally persuasive that the power claimed was never conferred.” United States v. American

Union Transp., Inc., 327 U.S. 437, 458-59 (1946) (Frankfurter, J., dissenting); accord Utility Air

Regulatory Grp. v. EPA, 573 U.S. ___, ___, 134 S. Ct. 2427, 2444 (2014) (“When an agency

claims to discover in a long-extant statute an unheralded power to regulate . . . , we typically

greet its announcement with a measure of skepticism.”).



                                                17
       As applied to the executive power of a Virginia Governor, we found this interpretative

inference persuasive in Lewis v. Whittle, 77 Va. 415 (1883). That case addressed whether a

Governor had the power to remove individuals from the board of visitors of a public college.

Three decades of “successive governors” had interpreted the executive power to preclude this

power. Id. at 420-22. The executive power at issue received this “construction at the hands of

successive governors, who, during many successive terms of office” had consistently interpreted

their power to be limited. Id. at 422. Though not dispositive, we gave considerable weight to

this construction and found the aberrant interpretation offered by the then-current Governor was

an “ingeniously disguised” effort to create, through a “strained construction” of the governing

statutes, an executive power that had no precedent in law or practice. Id.

       Lewis counsels that we accord interpretive respect to the unbroken historical record of

the last 71 Governors of Virginia. None of them claimed the executive power under Article V,

Section 12 to grant reprieves, pardons, and commutations, and to remove political disabilities

was absolute, subject to no restraining principle of law whatsoever. Governor McAuliffe’s

contention to the contrary is unprecedented. All prior Governors exercised their clemency

powers — including pardons, reprieves, commutations, and restorations— on an individualized

case-by-case basis taking into account the specific circumstances of each. 10 The self-restraint of

______________________________
       10
          The Governor contends we should not infer that this unbroken history of disuse implies
the absence of power, but instead we should look at examples of broad grants of amnesty and
pardon by United States Presidents. These examples include an impressive list beginning with
President Washington’s pardon of participants in the 1791 Whiskey Rebellion and ending with
President Carter’s pardon of Vietnam War draft dodgers. See Respondents’ Br. at 42-43 &
n.153. We find this analogy unpersuasive. If examples of categorical federal pardons — dating
back to George Washington — supported the argument for categorical restoration orders under
Virginia law, then why have 71 Virginia governors, over the course of 240 years, ignored this
analogical basis for doing the same with respect to restoration orders — or for that matter, any
order of pardon, reprieve, or commutation? We believe the reason why is because the federal


                                               18
these Governors paralleled our “cautious and incremental approach to any expansions of the

executive power” and remained faithful to the belief that the “concerns motivating the original

framers in 1776 still survive in Virginia,” including their skeptical view of “the unfettered

exercise of executive power.” Gallagher, 284 Va. at 451, 732 S.E.2d at 25.

                                                  2.

       Governor McAuliffe does not dispute the historical record. Instead, he argues that the

literal text of Article V, Section 12 clearly shows that his 71 predecessors failed to appreciate the

unlimited nature of their executive powers in such matters. From reading only the constitutional

text, the Governor contends, we should conclude that it “plainly authorizes the group restoration-

of-rights at issue here.” Resp. to Verified Pet. at 2. He also sees in the same provision the

implicit authority of a Virginia Governor to issue “blanket” class-based pardons and amnesties

similar to those issued by U.S. Presidents. Id. at 43-44.
______________________________

pardon power is quite different from the Virginia restoration power. The United States
Constitution does not provide, as a general rule of law, that felons are per se disqualified from
voting, as does Article II, Section 1 of the Constitution of Virginia. Nor does the United States
Constitution include an explicit anti-suspension provision similar to Article 1, Section 7 of the
Constitution of Virginia, which strengthens the barriers against executive assertions of absolute
power in defiance of generally applicable rules of law. These two provisions and our analysis of
how they work in tandem applied to the facts of this case are noticeably missing from the federal
context.
        These dissimilarities stem, in part, from the fact that the first Constitution of Virginia was
drafted in the midst of a War of Independence in opposition to a British monarch perceived as a
tyrant. In contrast, the United States Constitution was drafted a decade later against a backdrop
of years of governmental dysfunction due, in part, to the lack of a vigorous executive under the
Articles of Confederation. In this respect, the constitutional seeds were thus planted in different
soil. The clemency power of a Virginia Governor has historically been more circumscribed than
the analogous powers of a United States President. In 1776, the Constitution of Virginia
required the Governor to first consult with the Council of State before issuing a pardon and
forbade any executive pardon contrary to laws enacted by the legislature. Va. Const. § 9 (1776).
The Constitution of Virginia later imposed a reporting requirement. See Va. Const. art. V, § 12.
Accordingly, federal practice with respect to the issuance of categorical, class-based pardons has
no persuasive force with respect to the more limited power accorded to a Virginia Governor.


                                                19
       We find this textual argument to be overstated at best. The assertion that a Virginia

Governor has the power to grant blanket, group pardons is irreconcilable with the specific

requirement in Article V, Section 12 that the Governor communicate to the General Assembly

the “particulars of every case” and state his “reasons” for each pardon. This requirement implies

a specificity and particularity wholly lacking in a blanket, group pardon of a host of unnamed

and, to some extent, still unknown number of convicted felons. No such requirement exists in

the United States Constitution, and thus, the text of Article V, Section 12 of the Constitution of

Virginia undermines the Governor’s argument by analogy. See also supra note 10.

       Governor McAuliffe fairly notes, however, that the particularized reporting requirement

in Article V, Section 12 does not specifically mention the removal of political disabilities. From

that omission, he contends, we should at least infer that the absence of a particularized reporting

requirement for restoration orders implies the presence of an unlimited (or, to quote the

Governor, an “absolute”) power to issue blanket, group restoration orders even if we were

skeptical of doing so for blanket, group pardons.

       In response, petitioners point out that the reporting requirement was added to the

Constitution of Virginia in 1851, prior to the adoption of the “removal of political disabilities”

provision in 1870 — thus leaving open the inference that the reporting requirement would be

naturally understood to apply in pari materia to all acts of executive clemency, including

restoration orders. 11 This inference, they contend, gains strength from the absence of any

______________________________
       11
          Recent practice lends support to this inference. See Governor Terence R. McAuliffe,
List of Pardons, Commutations, Reprieves and Other Forms of Clemency, S. Doc. No. 2, at 16-
495 (2014) (reporting individualized orders of “Restoration of Rights”); id. S. Doc. No. 2, at 5-
649 (2015) (same); id. S. Doc. No. 2, at 23-366 (2016) (same). Likewise, the practice of
Virginia Governors over 100 years ago also supports this inference. See, e.g., Governor William
Hodges Mann, A List of Pardons, Commutations, Respites and Remission of Fines and Reasons


                                                20
suggestion that the reporting requirement was meant to alter the shared nature of the various

clemency powers. In any event, petitioners conclude, even if no reporting requirement did apply

to restoration orders, it is a simply a bridge too far to infer that the absence of a mere reporting

requirement constitutes an express endorsement of the Governor’s claim of absolute power to

issue blanket, group restoration orders. That is particularly true, petitioners add, if he has no

such authority with respect to every other act of clemency within his authority.

       On a second line of argument, petitioners contend that an equally plausible inference is

that, even if the Governor need not report the particulars of each removal of political disabilities,

the nature of that power is no different than all the other clemency powers, each of which

requires an individualized consideration. The Governor provides no explanation for why the

power to remove political disabilities alone should be any different in its essential character from

all the other clemency powers, such as the pardon power, the power to remit fines, or the power

to commute capital punishment — particularly when all of those clemency powers, grouped

together in the same clause, have by unanimous historical practice involved individualized

determinations.

       The plausibility of these competing inferences undermines Governor McAuliffe’s

argument that the literal text of Article V, Section 12 “plainly” acknowledges his newly-found

power to issue a “group restoration-of-rights” executive order, Resp. to Verified Pet. at 2, to a

class of unnamed felons, numbering approximately 206,000, without any consideration of their

particular circumstances. We thus reject the Governor’s contention that a faithful reading of the



______________________________

Therefor, H. Doc. No. 9, at 43 (1912) (listing individualized orders for removal of political
disabilities).


                                                21
text of Article V, Section 12 endorses his assertion of absolute power to issue clemency orders

that his 71 predecessors thought to be of dubious provenance.

                                                 3.

       As strong as it is, we need not rely solely on the interpretative inference that arises from

the uninterrupted disuse of governmental power. Governor McAuliffe’s assertion of “absolute”

power to issue his executive order, J.A. at 1, runs afoul of the separation-of-powers principle

protected by Article I, Section 7 of the Constitution of Virginia. That provision declares: “That

all power of suspending laws, or the execution of laws, by any authority, without consent of the

representatives of the people, is injurious to their rights, and ought not to be exercised.” Though

somewhat obscure to modern readers, this provision was considered by the Framers of our

Commonwealth as an essential pillar of a constitutional republic.

       The anti-suspension provision first appeared as Section 7 of the 1776 Virginia

Declaration of Rights, the drafting of which has been commonly credited to George Mason. 12

Years later, when the United States Constitution was drafted and submitted to the States for


______________________________
       12
          Although George Mason’s first draft did not include the anti-suspension provision, it
appeared in the committee draft without any clear indication of whether George Mason or some
other member of the committee added it, and the provision was unanimously adopted by the
convention in that form. See 1 A.E. Dick Howard, Commentaries on the Constitution of
Virginia 90-91 (1974); 1 Papers of George Mason 1725-1792, at 276-78, 283-85, 288 (Robert A.
Rutland ed., 1970).
        Other states included similar constitutional provisions. The Delaware Declaration of
Rights and Fundamental Rules of 1776 provided “[t]hat no Power of suspending Laws, or the
Execution of Laws, ought to be exercised unless by the Legislature.” 4 The Founders’
Constitution 124 (Philip B. Kurland & Ralph Lerner eds., 1987). The Vermont Constitution of
1786 also declared “[t]he power of suspending laws, or the execution of laws, ought never to be
exercised, but by the Legislature, or by authority derived from it, to be exercised in such
particular cases only as the Legislature shall expressly provide for.” Id.; see also Philip
Hamburger, Is Administrative Law Unlawful? 529 n.33 (2014) (noting analogous provisions in
the early Constitutions of Maryland, Massachusetts, New Hampshire, and North Carolina).


                                               22
ratification, the Virginia Ratification Convention of 1788 noted the absence of a specific anti-

suspension provision in the Philadelphia draft. Some delegates, including Patrick Henry, argued

the federal constitution vested too much power in the Presidency. “Your President may easily

become king,” Henry warned, because if the “American chief be a man of ambition and abilities,

how easy is it for him to render himself absolute!” 3 Jonathan Elliot, The Debates in the Several

State Conventions of the Adoption of the Federal Constitution 58-69 (1827) (transcribing the

oratory of Patrick Henry during the proceedings on June 5, 1788).

       For this reason, as well as others, Henry and other delegates voted against the

Philadelphia draft. The Convention nonetheless approved the draft by a vote of 89 to 79. See id.

at 654-55. Henry’s arguments, however, resonated enough with those voting in favor to warrant

a specific recommendation by the Convention to the First Congress that the text of Virginia’s

anti-suspension provision be incorporated verbatim (along with other rights) into a recommended

“declaration or bill of rights asserting, and securing from encroachment, the essential and

unalienable rights of the people.” Id. at 657 (recording the proceedings of June 27, 1788). 13

       Although the First Congress declined to include the anti-suspension provision in the

Federal Bill of Rights, Virginia has steadfastly held to the separation-of-powers principle first

recognized in its 1776 Virginia Declaration of Rights. The anti-suspension provision has been

repeated, without alteration, in all subsequent versions of the Constitution of Virginia. See Va.


______________________________
       13
          The ratification conventions in North Carolina and Rhode Island also recommended
similar versions of the anti-suspension provision to be included in the post-ratification
amendment process that ultimately produced the Bill of Rights to the United States Constitution.
See Charles C. Tansill, Documents Illustrative of the Formation of the Union of the American
States, H. Doc. No. 398, at 1045, 1053 (1927); Sources of Our Liberties: Documentary Origins
of Individual Liberties in the United States Constitution and Bill of Rights 226 (Richard L. Perry
ed., 1959).


                                               23
Const. art. I, § 7 (1830); Va. Const. art. I, § 7 (1851); Va. Const. art. I, § 7 (1864); Va. Const. art.

I, § 9 (1870); Va. Const. art. I, § 7 (1902); Va. Const. art. I, § 7 (1971).

        The Framers of the Constitution of Virginia of 1776 and the delegates to the Virginia

Ratification Convention of 1788 insisted on the anti-suspension provision because of their

distrust of concentrated executive power. They held this historic distrust based on the “arbitrary

practice” of English Kings before the Glorious Revolution in 1688. Edmund Randolph, Essay on

the Revolutionary History of Virginia 1774-1782, in 44 Va. Mag. Hist. & Biography 35, 46

(1936). From the royal perspective, the “dispensing and suspending powers were understood to

be absolute. Not merely powers held under law, they developed as sovereign powers outside and

above the law.” Hamburger, supra note 12, at 65.

        The widespread fear of the assertion of absolute executive power led to the adoption of

the English Bill of Rights in 1689, which expressly repudiated “the pretended Power of

Suspending of Laws or the Execution of Laws by Regall Authority without Consent of

Parlyament.” The Bill of Rights, 1 W. & M., Sess. 2, ch. 2 (1689). 14 As one historian has

explained:

              The reign of James II, and to a lesser extent that of Charles II,
              provided the historical background of the provisions of the [English]
              Bill of Rights. One of the most serious grievances which the
              document sought to correct was the use of the royal prerogative for
              the purpose of suspending and dispensing with laws. In the past
              English kings had often exercised without question a rather vague
              dispensing power, that is, a power of making exceptions to the laws in
              particular cases. This power was closely related to the power of
              pardoning offenses against the laws.

______________________________
        14
          As many commentators have noted, the Founders “felt themselves the heirs of the
Revolution, of the glory derived from 1688. Americans of the 1770s felt they were approaching
a ‘centennial’ of their own, reliving memories of the English Bill of Rights.” Garry Wills,
Inventing America: Jefferson’s Declaration of Independence 64 (2002).


                                                 24
Sources of Our Liberties, supra note 13, at 224; see also Hamburger, supra note 12, at 67-69.

       Historically, the regal power to provide individualized favor in particular cases was

treated differently than the illegitimate “power of suspending a law so that person in general

might treat it as being nonexistent.” F.W. Maitland, The Constitutional History of England 302-

03 (1919). “The line between the two powers . . . can be theoretically marked — the

dispensation applies to this or that individual, a suspending of the statute would free all men, and

yet, of course, the dispensing power might be so lavishly used that it would practically operate to

suspend the laws.” Id. at 304.

       After the promulgation of the English Bill of Rights, it became a “maxim in law, that it

requires the same strength to dissolve, as to create an obligation,” and thus, “the suspending or

dispensing with law by regal authority” was considered unlawful. 1 William Blackstone,

Commentaries *185-86. 15 Lord Mansfield was just as certain of this maxim: “I can never

conceive the prerogative to include a power of any sort to suspend or dispense with laws.” 16

The Parliamentary History of England 267 (T.C. Hansard ed., 1813). After all, Mansfield

explained, “the duty of [the executive] is to see the execution of the laws” and that “can never be

done by dispensing with or suspending them.” Id.

       In the decade prior to the American Revolution, it thus became commonplace for

Englishmen to say confidently that “a suspending power is not, cannot be a legal prerogative, in

any circumstances, or under any pretense whatsoever, because the tendency of the exercise of

such a prerogative is destructive to the Constitution.” Hamburger, supra note 12, at 73 (quoting
______________________________
       15
          William Blackstone “constituted the preeminent authority on English law for the
founding generation.” District of Columbia v. Heller, 554 U.S. 570, 593-94 (2008) (quoting
Alden v. Maine, 527 U.S. 706, 715 (1999)). His Commentaries were “heavily” relied upon by
the Founders. Akhil Reed Amar, America’s Unwritten Constitution: The Precedents and
Principles We Live By 7 (2012).


                                               25
A Speech Against the Suspending and Dispensing Prerogative 24 (6th ed. 1767)). That view was

shared by many legal commentators. See 1 Sir William R. Anson, Law and Custom of the

Constitution 311-19 (3d ed. 1897) (observing that the King’s power to “deviat[e] occasionally

from the rigour of a general prohibition,” when used without limitation, “amount[ed] to an

abrogation” of law); 3 Henry Hallam, The Constitutional History of England 63 (1897)

(recognizing that the regal practice of making exceptions to general law “for the sake of

conferring a benefit on individuals . . . became intolerable when exercised in contravention of the

very principle” inherent in the generally applicable law); Homersham Cox, The Institutions of

the English Government 22 (1863) (observing that “the reiterated effect of the dispensing power

would be tantamount to an exercise of the suspending power”).

       There has never been a single, precisely calibrated definition of what constitutes an

unlawful executive suspension of laws. It seems clear, however, that two characteristics

typically accompany it. The most obvious is when an executive sets aside a generally applicable

rule of law based solely upon his disagreement with it. In Virginia such an act would contravene

his constitutional “duty to take care that the laws be faithfully executed,” Va. Const. art. V, § 7,

which presupposes that the executive does not have the option of being unfaithful to laws with

which he disagrees. Another characteristic of an unlawful executive suspension is its expansive

scope and generality. The more categorical it is, the less likely it will truly represent a

permissible deviation from a general rule of law, and thus, the more likely it will result in a

suspension of all or part of the disfavored general rule.

       In this case, Governor McAuliffe has openly declared his disagreement with the voter-

disqualification provision in Article II, Section 1 of the Constitution of Virginia. Although the

Governor is entitled to champion his views, he cannot do so in contravention of law. Governor



                                                26
Kaine had no less of an objection, but he correctly understood that “[a] blanket order restoring

the voting rights of everyone would be a rewrite of the law rather than a contemplated use of the

executive clemency powers.” J.A. at 4. We believe Governor McAuliffe’s order has exactly that

effect: It seeks not to mitigate the impact of the general voter-disqualification rule of law on an

individualized basis but, rather, to supersede it entirely for an indiscriminately configured class

of approximately 206,000 convicted felons, without any regard for their individual circumstances

and without any specific request by individuals seeking such relief.

                                                 4.

        We acknowledge the contention that the Governor’s Executive Order did not wholly

suspend the operation of the voter-disqualification provision. As to convicted felons presently

incarcerated in the Commonwealth’s penitentiaries, for example, the Governor did not grant the

rights to vote, to hold public office, to serve on a jury, and to act as a notary public. Even so, we

fail to see why this matters. If, as the Governor asserted, he had “absolute” power in this regard,

J.A. at 1, he could have done so. We find no merit in the assertion that a partial violation is no

violation at all.

        Underlying this all-or-nothing objection is the elusive distinction between the regal

power of dispensation and suspension. An English king’s power to “dispense” with general law

usually took the form of royal “permission given to an individual to disobey a statute.” 6 W.S.

Holdsworth, A History of English Law 217 (1924). The suspending power was far broader. It

had the effect of an “abrogation” of a general rule of law in favor of unnamed individuals within

the class affected by the law. Id. “The difference, therefore, between these two powers consists

rather in the extent to which the law is abrogated than in the quality of the prerogative

exercised.” Id. (emphasis added).



                                                27
       In this case, the general rule of law is clear: “No person who has been convicted of a

felony shall be qualified to vote.” Va. Const. art. II, § 1 (emphasis added). Equally clear is the

exception to the general rule: “unless his civil rights have been restored by the Governor or

other appropriate authority.” Id. (emphasis added). Governor McAuliffe’s Executive Order has

rewritten the provision to invert the rule and the exception. Under his order, no person who has

been convicted of a felony shall be disqualified to vote unless the felon is incarcerated or serving

a sentence of supervised release.

       This rule-exception inversion may appear subtle to some, but it undermines the very basis

for the legitimate use of the executive restoration power. All agree that the Governor can use

his clemency powers to mitigate a general rule of law on a case-by-case basis. But that truism

does not mean he can effectively rewrite the general rule of law and replace it with a categorical

exception. The express power to make exceptions to a general rule of law does not confer an

implied power to change the general rule itself. The unprecedented scope, magnitude, and

categorical nature of Governor McAuliffe’s Executive Order crosses that forbidden line.

       We also acknowledge, but reject, the rather bold assertion that the anti-suspension

provision has no role to play as a check on any of the Governor’s clemency powers. See Law

Professors Amici Curiae Br. in Support of Respondents at 15-16. 16 The argument begins with

the observation that a single pardon issued “on an individual basis” is “in a sense” an executive

______________________________
       16
          Justice Powell suggests that amici’s assertion “is not bold, but rather, would seem to
have been a widely accepted correct statement of Virginia law prior to the majority’s decision.”
Post at 51-52. In support, she cites In re Phillips, 265 Va. 81, 574 S.E.2d 270 (2003). This
suggestion appears to imply that In re Phillips recognized amici’s “widely accepted” assertion
about the irrelevance of the anti-suspension provision. Not so. In re Phillips did not mention
(not even in dicta) the anti-suspension provision. Nor did In re Phillips say anything about,
much less rule upon, the role the anti-suspension provision plays as a constitutional check on the
exercise of executive clemency powers.


                                               28
act that has the effect of “suspending laws, or the execution of laws.” Id. at 15 (citing Lee v.

Murphy, 63 Va. (22 Gratt.) 789, 797 (1872)). While this may be accurate in its limited

application, it does not support the sweeping proposition that the anti-suspension provision “does

not bar any exercise of the clemency powers.” Id. at 16 (emphasis added).

       If the anti-suspension provision has no role to play as a check on any of the Governor’s

clemency powers, this view, taken to its logical limits, would empower a Virginia Governor to

suspend unilaterally the enforcement of any criminal law in the Code of Virginia, based solely on

his personal disagreement with it, simply by issuing categorical, absolute pardons to everyone

convicted of his disfavored crime. This view would similarly empower a Governor to issue a

single, categorical order restoring voting rights to all felons — even those imprisoned, those

subject to a supervised criminal sentence, and those released from prison but later civilly

committed as sexual predators — thereby eliminating any remaining vestige of the general voter-

disqualification rule in Article II, Section 1 of the Constitution of Virginia. We find it difficult to

believe that either of these hypotheticals would not be viewed as modern examples of the kind of

regal excesses condemned by the English Bill of Rights following the Glorious Revolution in

1688. We thus reject the assertion by amici that the anti-suspension provision “does not bar any

exercise of the clemency powers.” Id. at 16; cf. Hutton v. McCleskey, 200 S.W. 1032, 1033

(Ark. 1918) (applying the anti-suspension provision in the Arkansas Constitution to an executive

clemency order that functioned like a “general amnesty” and thus operated as an unconstitutional

“suspension of the law”).

       In sum, Governor McAuliffe’s Executive Order has the attributes of an ultra vires

assertion of the suspending power that has been forbidden by our Constitution since 1776.

Though we exercise our duty of judicial review with great circumspection, we must honor the



                                                29
axiom that “[i]t is emphatically the province and duty of the judicial department to say what the

law is.” Marbury, 5 U.S. at 177. Given this responsibility, we declare the Executive Order

issued on April 22, 2016, as well as those issued on May 31, 2016, and June 24, 2016, to be in

violation of Article I, Section 7 (the anti-suspension provision) and Article II, Section 1 (the

voter-disqualification provision) of the Constitution of Virginia.

                                         D. The Remedy

       The ancient common-law writ of mandamus is among our powers of original jurisdiction.

Va. Const. art. VI, § 1; see also Code § 8.01-649; Rule 5:7(b). The writ is “an extraordinary

remedy employed to compel a public official to perform a purely ministerial duty imposed upon

him by law.” In re Horan, 271 Va. 258, 258, 634 S.E.2d 675, 676 (2006) (citations omitted). “A

ministerial act is an act that one performs in obedience to a legal mandate and in a prescribed

manner, without regard to his own judgment as to the propriety of the act to be done.” City of

Richmond v. Hayes, 212 Va. 428, 429, 184 S.E.2d 784, 785 (1971). 17


______________________________
       17
           We acknowledge that mandamus ordinarily will not issue unless petitioners show they
have no adequate remedy at law. An injunction proceeding is not a legal remedy granted by a
court of law but rather an equitable remedy issued by a chancery court. See James L. High, A
Treatise on Extraordinary Legal Remedies § 20, at 26-27 (3d ed. 1896) (noting “that by a legal
remedy, such as will bar relief by mandamus, is meant a remedy at law as distinguished from a
remedy in equity”); Horace G. Wood, A Treatise on the Legal Remedies of Mandamus and
Prohibition, Habeas Corpus, Certiorari, and Quo Warranto 41 (2d ed. 1891) (explaining that “the
fact that a party may have relief in a Court of Equity is no reason why the [mandamus] writ
should be denied”). This conclusion is logically inescapable given that an injunction generally
cannot be issued if the claimant has an adequate remedy at law. See 2 Charles E. Friend & Kent
Sinclair, Virginia Pleading & Practice § 33.02[4][b], at 33-49 (2d ed. 2007) (“The party seeking
the injunction must also show that he or she has no adequate remedy at law.”).
        The Solicitor General points out that, pursuant to Code § 24.2-431, petitioners could file
multiple law suits in applicable circuit courts seeking an order of cancellation based upon
objections “to the registration of any person whose name is on the registration records for their
county or city.” This statutory cancellation remedy, however, would hardly be adequate enough
to displace the need for mandamus relief. A remedy is “adequate” only if it is “equally as


                                                30
       As a result of our holding that the Executive Orders are unconstitutional, no election

official in the Commonwealth has the discretion to enforce them. To the contrary, all such

officials have a prospective duty to ensure that only qualified voters are registered to vote. 18 We

thus order the Secretary of the Commonwealth, the State Board of Elections, the Virginia

Department of Elections, and their various employees, agents, chairpersons, and commissioners

to take the following actions:

       (1) The Department of Elections and Commissioner Edgardo Cortés, on or before August

25, 2016, consistent with his duty to “[r]equire the general registrars to delete from the record of

registered voters the name of any voter who . . . has been convicted of a felony,” Code § 24.2-

404(A)(3), shall cancel the registration of all felons who have been invalidly registered under

Executive Orders issued on April 22, 2016, May 31, 2016, and June 24, 2016.

       (2) The Department of Elections and Commissioner Cortés, on or before August 25,

2016, shall “[r]equire the general registrars to enter the names of all registered voters into the


______________________________

convenient, beneficial, and effective as the proceeding by mandamus.” Cartwright v.
Commonwealth Transp. Comm’r, 270 Va. 58, 64, 613 S.E.2d 449, 452-53 (2005) (quoting
Carolina, Clinchfield & Ohio Ry. v. Board of Supervisors, 109 Va. 34, 37, 63 S.E. 412, 413
(1909)). An adequate remedy “must reach the whole mischief, and secure the whole right of the
party in a perfect manner, at the present time and in the future.” McClaugherty v. McClaugherty,
180 Va. 51, 68, 21 S.E.2d 761, 768 (1942) (citation omitted). Moreover, “[c]onsideration must
be given to the urgency that prompts the exercise of the discretion, the public interest and interest
of other persons, the results that will occur if the writ is denied, and the promotion of substantial
justice.” Goldman, 262 Va. at 370-71, 552 S.E.2d at 70-71; see also Gannon v. State Corp.
Comm’n, 243 Va. 480, 482, 416 S.E.2d 446, 447 (1992). Given the magnitude, scope, timing,
and imprecision of Governor McAuliffe’s Executive Order, we find no merit in the assertion that
Code §§ 24.2-431 to -433 provides an adequate remedy at law for petitioners’ claims.
       18
           We have affirmed the appropriateness of the mandamus remedy in election-law cases
on appeal, see Wilkins, 205 Va. at 813-14, 139 S.E.2d at 856; Brown, 159 Va. at 47-48, 166 S.E.
at 111, as well as in the context of mandamus actions involving what were ultimately held to be
unlawful executive acts, see Jackson v. Hodges, 176 Va. 89, 101, 10 S.E.2d 566, 570 (1940);
Fugate v. Weston, 156 Va. 107, 120, 157 S.E. 736, 740 (1931).


                                                31
[voter registration] system and to change or correct registration records as necessary,” Code

§ 24.2-404(A)(2), by refusing to register anyone whose political rights have purportedly been

restored by Executive Orders issued on April 22, 2016, May 31, 2016, and June 24, 2016, and by

canceling the registration of anyone who has registered pursuant to such orders.

        (3) The Department of Elections and Commissioner Cortés, on or before August 25,

2016, shall “[r]etain . . . information received regarding . . . felony convictions,” Code § 24.2-

404(A)(6), by returning to the list of prohibited voters the name of any felon whose political

rights have purportedly been restored by Executive Orders issued on April 22, 2016, May 31,

2016, and June 24, 2016.

        (4) The State Board of Elections and Chairman James B. Alcorn, Vice Chair Clara Bell

Wheeler, and Secretary Singleton B. McAllister, on or before August 25, 2016, “shall institute

procedures to ensure that” the Department of Elections and Commissioner Cortés carry out their

duties under this Court’s order, Code § 24.2-404(C).

        (5) Secretary Kelly Thomasson, on or before August 25, 2016, shall maintain and provide

to the Department of Elections accurate records of individuals whose political rights have been

lawfully restored, by deleting and omitting from the records any felons whose political rights

were purportedly restored by Executive Orders issued on April 22, 2016, May 31, 2016, and

June 24, 2016. See Code §§ 24.2-404(A)(9), 53.1-231.1.

                                                        Writ of Mandamus Issued. 19

______________________________
        19
           We decline petitioners’ request for the issuance of writs of prohibition. Such writs are
traditionally issued by “superior courts . . . to the inferior courts, to restrain the latter from excess
of jurisdiction.” Burch v. Hardwicke, 64 Va. (23 Gratt.) 51, 58 (1873); see also In re
Commonwealth’s Att’y for Roanoke, 265 Va. 313, 316-17, 576 S.E.2d 458, 461 (2003); Lee v.
Jones, 212 Va. 792, 793, 188 S.E.2d 102, 103 (1972). Accordingly, “the writ issues from the
superior court, ‘directed to the judge and parties of a suit in any inferior court, commanding them


                                                 32
JUSTICE MIMS, dissenting.

       Because the Court’s holding that Petitioners have standing is not supported by our

precedents limiting the extraordinary remedy of mandamus, and because the General Assembly

by statute has established the standing requirement and mechanism for challenges to voter

registration, I must reluctantly dissent.

        I. Standing is Jurisdictional and Fundamental to the Limited Role of the Judiciary

       The question of standing can be technical and esoteric. Yet it is fundamental to the

proper function of the judiciary. In fact, the doctrine of standing implicates our very jurisdiction

and our limited role within our constitutional system. See Nicholas v. Lawrence, 161 Va. 589,

593, 171 S.E. 673, 674 (1933) (explaining that the petitioners had failed to show an injury

“peculiar” to themselves and therefore ruling that “this [C]ourt has no jurisdiction to review this

case”); see also Warth v. Seldin, 422 U.S. 490, 498 (1975) (observing that the question of

standing “is founded in concern about the proper — and properly limited — role of the courts in

a democratic society”). We have no authority to reach the merits of a case unless the party

seeking to invoke this Court’s jurisdiction has satisfied the requirements of standing.

       There is no question regarding the importance of this case. Nonetheless, the importance

of a case has no role in a court’s standing inquiry. The judiciary must not decide cases where the

parties do not have standing “however interesting and important to the public [those cases] may

be.” Nicholas, 161 Va. at 593, 171 S.E. at 674. Rather, courts act to adjudicate particularized

______________________________

to cease from the prosecution thereof, upon the suggestion that [the matter] does not belong to
that jurisdiction, but to the cognizance of some other court.’” Burch, 64 Va. at 59 (quoting
3 William Blackstone, Commentaries *112); see also High, supra note 17, § 762, at 705-06
(defining the writ of prohibition as “an extraordinary judicial writ, issuing out of a court of
superior jurisdiction and directed to an inferior court, for the purpose of preventing the inferior
tribunal from usurping a jurisdiction with which it is not legally vested”).


                                                33
legal rights, to resolve disputes that directly affect the legal interests of the parties invoking their

jurisdiction. Id. To this end, our standing inquiry must “concern[] itself with the characteristics

of the person or entity who files suit” — not the importance of the issues raised. Westlake Props.

v. Westlake Pointe Prop. Owners Ass’n, 273 Va. 107, 120, 639 S.E.2d 257, 265 (2007) (internal

quotation marks and citation omitted). 1

       The limited role of the judiciary, together with the fundamental constitutional doctrine of

separation of powers, counsel that the standing inquiry must be particularly rigorous when a

litigant seeks the extraordinary remedy of mandamus, by which courts may compel public

officials, and particularly officials in co-equal branches of government, to perform their duties.

See Goldman v. Landsidle, 262 Va. 364, 370, 552 S.E.2d 67, 70 (2001); see also Spokeo, Inc. v.

Robins, 578 U.S. ___, ___, 136 S.Ct. 1540, 1547 (2016) (noting that federal standing doctrine

“confines the federal courts to a properly judicial role”). To that end, this Court has carefully

reserved its coercive power of mandamus and established “safeguards” around it. See, e.g.,

Richmond-Greyhound Lines, Inc. v. Davis, 200 Va. 147, 151, 104 S.E.2d 813, 816 (1958). The

standing requirement, being jurisdictional, is the first such safeguard.



                       II. The Principles from Goldman v. Landsidle Control

       This Court has been rigorous in requiring parties to establish standing “to make certain

that a party who asserts a particular position has the legal right to do so and that his rights will be

affected by the disposition of the case.” Goldman, 262 Va. at 371, 552 S.E.2d at 71 (collecting
______________________________
       1
           The inquiry into “the characteristics of the person,” however, must be blind to the status
of the litigant in the public arena. In this instance, Speaker Howell and Majority Leader
Norment are due great respect and appreciation for their public service. Yet for the purpose of
this analysis they stand before the bar of the Court in a different yet equally respected capacity,
as citizens and voters.
cases). Principles of judicial restraint require courts not to proceed to the merits until a party

shows a “particularized injury” to a cognizable personal or property right. See Wilkins v. West,

264 Va. 447, 459, 571 S.E.2d 100, 106 (2002) (describing concept of “injury in fact”); Goldman,

262 Va. at 373, 552 S.E.2d at 72 (noting that a party must show an interest that is “separate and

distinct” from that of the public at large to establish standing); Cupp v. Board of Supervisors,

227 Va. 580, 589, 318 S.E.2d 407, 411 (1984) (requiring a “personal stake in the outcome” to

“invoke the court’s jurisdiction”). Among other reasons, we require litigants to demonstrate a

“particularized injury” to a recognized personal or property right to prevent this Court from

becoming embroiled in political disputes.

       In Goldman, this Court clarified the standing inquiry applicable to “citizen” or “taxpayer”

suits seeking mandamus relief against the Commonwealth and its officers. We held that “in the

absence of a statutory right, a citizen or taxpayer does not have standing to seek mandamus relief

against the Commonwealth unless he can demonstrate a direct interest, pecuniary or otherwise,

in the outcome of the controversy that is separate and distinct from the interest of the public at

large.” 262 Va. at 373, 552 S.E.2d at 72 (emphasis added). The rationale for this rule is twofold.

First, a single taxpayer’s interest in the Commonwealth’s funds is shared with several million

persons, and therefore it is “comparatively minute and indeterminable.” Id. at 372, 552 S.E.2d at

71 (internal quotation marks and citation omitted). Second, the effect of payments from those

funds on the taxpayer’s interest is “so remote, fluctuating, and uncertain, that no basis is

provided for judicial intervention.” Id., 552 S.E.2d at 72. 2

______________________________
       2
         The majority states that Goldman is a case of taxpayer standing rather than voter
standing, and that Wilkins, which was decided subsequently, did not cite Goldman. Both
statements are true, but neither is relevant to this analysis. The fundamental principle in
Goldman is that citizens seeking mandamus relief against the Commonwealth must show “a


                                                35
        The caveat “in the absence of a statutory right” found in Goldman should not be

dismissed lightly. To acquire the standing necessary to assert a right of action “in the absence of

a statutory right,” parties must identify a “historically recognized” personal or property right at

common law, or a cognizable right arising under the Constitution of Virginia, and allege that

such right has been violated in a manner that creates an injury particularized to them. See

Cherrie v. Virginia Health Servs., Record No. 151758, slip op. at 4, 292 Va. ___, ___, ___

S.E.2d ___, ___ (July 14, 2016). Otherwise, their interest is not “separate and distinct from the

interest of the public at large.” Goldman, 262 Va. at 373, 552 S.E.2d at 72. A statute, however,

may confer a right and define the prerequisites to standing. In other words, the General

Assembly may, by statute, create a right of action and establish standing requirements that are

less stringent than the “particularized injury” requirement. See Cherrie, Record No. 151758,

slip. op. at 4, 292 Va. at ___, ___ S.E.2d at ___ (explaining that the statutory standing inquiry

asks “whether the plaintiff is a member of the class given authority by a statute to bring suit”)

(internal quotation marks and citation omitted).

        The petitioners have not identified any historically recognized common-law right of

action to challenge the registration of voters — reinstated or otherwise. See id. Nor can they

rely on a statutory right. The General Assembly long ago created a statutory right of action that

permits members of the public to challenge the registration of voters, but that right of action is



______________________________

direct interest . . . in the outcome of the controversy that is separate and distinct from the interest
of the public at large.” Goldman, 262 Va. at 373, 552 S.E.2d at 72. Wilkins does not eliminate
this requirement for voters; in fact, it also requires a voter to show a “particularized” or
“individualized” injury, unless the Court can infer the voter has been subjected to unequal
treatment based on his or her residence in an affected district. 264 Va. at 459-60, 571 S.E.2d at
107. In short, the voter must be able to distinguish himself or herself from other voters.


                                                 36
not broad enough to encompass this action. 3 Likewise, the General Assembly could have

expanded standing in the mandamus context post-Goldman. Yet fifteen legislative sessions have

come and gone with no such action.

       Thus, we must be circumspect with how we exercise our power to find standing, lest we

create a right of action that tramples upon the constitutional role of the General Assembly to

enact statutes that establish standing requirements. See Concerned Taxpayers v. County of

Brunswick, 249 Va. 320, 330 455 S.E.2d 712, 717 (1995) (“When a statute creates a right and

provides a remedy for the vindication of that right, then that remedy is exclusive unless the

statute says otherwise.”) (internal quotation marks, alteration and citations omitted). In other

words, it is our duty to ensure the petitioners have alleged a particularized injury to a right

protected by the Constitution. Otherwise, we risk creating a judicially-crafted expansion of

statutes passed by the General Assembly — “the direct agent and representative of the

sovereignty of the people, . . . [and] the natural and necessary repository of power, to be

exercised at its discretion for the general good.” Willis v. Kalmbach, 109 Va. 475, 492, 64 S.E.

342, 349 (1909).

                                 III. Wilkins v. West is Inapposite

       Relying on Wilkins v. West, 264 Va. 447, 571 S.E.2d 100 (2002), the majority concludes

that the petitioners, in their capacity as voters who intend to vote in the 2016 election, should

receive the benefit of an “inference of particularized injury” that vests them with standing to seek


______________________________
       3
          See 1874 Acts ch. 158. Today, Code § 24.2-431 confers standing upon “any three
qualified voters” for the purpose of challenging “the registration of any person whose name is on
the registration records for their county or city” by filing a petition in circuit court. In so doing,
the General Assembly eliminated the need for “any three qualified voters” to demonstrate an
injury particularized to them.


                                                37
mandamus. Supra at 9. But that conclusion does not follow from Wilkins. 4

       In Wilkins, this Court considered the standing requirements necessary to maintain a

challenge to redistricting legislation in two contexts: (1) claims that electoral districts were

racially gerrymandered, and (2) claims that electoral districts violated the compactness and

contiguity requirements of Article II, Section 6 of the Constitution of Virginia. Id. at 459-61,

571 S.E.2d at 106-07. This Court began by reciting the federal standing principles applicable in

the context of racial gerrymandering:

               [T]he [United States] Supreme Court concluded that an inference
               of particularized injury was created for a plaintiff who resides in a
               racially gerrymandered district because such resident “has been
               denied equal treatment because of the legislature’s reliance on
               racial criteria . . . .”

Id. at 459, 571 S.E.2d at 107 (quoting United States v. Hays, 515 U.S. 737, 745 (1995)).

However, demonstrating the rigor of our traditional standing analysis, we noted that “[a] person

who does not live in such a district does not suffer such harm and is not entitled to the inference

of harm.” Id. at 460, 571 S.E.2d at 107. Rather, that person must “produce[] specific evidence

to show individualized injury resulting from racial classification.” Id. Thus, we recognized that

a person residing in an allegedly racially gerrymandered district has a direct interest in the matter

by virtue of his residency in such district, which is “separate and distinct” from residents of a

non-gerrymandered district. See Goldman, 262 Va. at 373, 552 S.E.2d at 72. However, a

nonresident could only acquire standing by producing specific evidence of an “individualized

injury” that renders his interest “separate and distinct” from other nonresidents.

______________________________
       4
          The parties direct our attention to a number of federal cases, including Michel v.
Anderson, 14 F.3d 623 (D.C. Cir. 1994) and Raines v. Byrd, 521 U.S. 811 (1997). However, as
the majority correctly notes, Virginia law governs this case. Therefore, following the majority’s
lead, I confine my analysis to the principles set forth in our precedents.


                                                38
       In the same case, this Court applied these same principles in the context of claims that

electoral districts violated the compactness and contiguity requirements of Article II, Section 6 of

the Constitution of Virginia:

               If a district fails to meet the compactness and contiguous
               requirements, residents of that district are directly affected by the
               legislature’s failure to comply with the Constitution of Virginia. In
               the absence of residency in a challenged district, a complainant can
               establish standing only by showing a particularized injury.

Wilkins, 264 Va. at 460, 571 S.E.2d at 107. Thus, residence in a district challenged on the

grounds of compactness and contiguity permits an inference of such injury which is not afforded

to residents of unchallenged districts. See id. Again, this is because such injury renders a

resident’s interest “separate and distinct” from nonresidents, who must produce specific evidence

of a particularized injury.

       To find that petitioners have standing in their capacity as voters, the majority creates

from Wilkins an analogy that is supported by neither precedent nor fact. The analogy between a

redistricting map that unconstitutionally “packs” voters into a single district and an executive

order that allegedly “pack[ed] approximately 206,000 unqualified voters into the entire

Commonwealth,” supra at 9, cannot survive scrutiny. To begin, this analogy fails because

Wilkins involved a claim that certain districts were racially gerrymandered. Thus, the claim

turned on the question of whether residents of those districts had been denied “equal treatment”

under the law vis-à-vis residents of other districts due to the improper reliance on racial criteria

and thereby were subjected to “special representational harms.” Id. at 459-60, 571 S.E.2d at 107

(internal quotation marks and citations omitted). 5 The analogy also fails because the concept of

______________________________
       5
         In Wilkins, this Court also applied these principles to the claim arising under Article II,
Section 6 of the Constitution of Virginia relating to contiguity and compactness. But only those


                                                39
“packing” requires a comparison — one voter or class of voters is harmed comparatively rather

than absolutely. 6 For example, unconstitutionally drawing a districting map so that certain

districts are overpopulated injures residents of those districts by rendering their votes less

effective vis-à-vis voters of underpopulated districts. In other words, residents in

unconstitutionally overpopulated districts are under-represented by elected officials — a case of

clear “representational harm.” See Reynolds v. Sims, 377 U.S. 533, 558, 562-63 (1964)

(discussing “one person, one vote” principle). Thus, residents of an unconstitutionally

overpopulated district have an interest that is “separate and distinct” from residents in other

districts. But in the present case, there is only one “district” — the Commonwealth — so the

addition of voters impacts each currently registered voter equally: no vote becomes more or less

effective relative to another. Accordingly, in a general election, no single voter has an interest in

the size of the electorate that is “separate and distinct” from the millions of other voters in the



______________________________

residents within the allegedly non-compact and non-contiguous districts received the benefit of
an inference of representational harm. This is because the Court was able to infer an injury due
to the alleged difference between various districts, and the allegedly differential treatment of the
residents resulting from the variation between districts. In the present case, the petitioners have
not alleged that the Executive Order impacts them differently than it impacts any other citizen of
Virginia. Accordingly, we cannot infer an injury here as we could in Wilkins.
       6
          The majority takes issue with this statement. However, each Virginia case of alleged
voter “packing” has involved a claim that the relevant population was malapportioned such that
one district was overpopulated and under-represented relative to other districts. See, e.g.,
Wilkins v. Davis, 205 Va. 803, 139 S.E.2d 849 (1965); Davis v. Dusch, 205 Va. 676, 139 S.E.2d
25 (1964); Brown v. Saunders, 159 Va. 28, 166 S.E. 105 (1932). A search of federal authority
regarding “packing” reveals this general definition from a plurality of the Supreme Court of the
United States: “‘packing’ refers to the practice of filling a district with a supermajority of a given
group or party.” Vieth v. Jubelirer, 541 U.S. 267, 287 n.7 (2004) (plurality opinion); see also
Hunt v. Shaw, 517 U.S. 899, 917 (1996) (describing the right to cast “an undiluted vote,” in the
context of the Voting Rights Act, as the right “to cast a ballot equal among voters”); Voinovich
v. Quilter, 507 U.S. 146, 154 (1993) (describing “packing” as “the concentration of blacks into
districts where they constitute an excessive majority”).


                                                40
Commonwealth. 7

       The majority concludes that the petitioners have a sufficient interest in the case such that

the parties will be “actual adversaries.” Supra at 11 (quoting Cupp, 227 Va. at 589, 318 S.E.2d

at 411). Yet that alone is insufficient to establish standing in the mandamus context and

overrules Goldman sub silentio. The “sufficient interest” requirement from Cupp goes hand in

hand with our requirement that the interest be “separate and distinct” from the public at large.

See Goldman, 262 Va. at 371-73, 552 S.E.2d at 71-72 (reviewing the principles of standing).

       In what way have the petitioners as voters distinguished themselves from the public at

large? Is it because they are registered voters and not everyone in the public at large is a


______________________________
       7
         None of the cases cited by the majority that “assume[]” standing are analogous to the
one at hand. Supra at 8 n.4. As noted above, each of the cases cited by the majority involved
claims that certain districts received disproportionate representation relative to population,
thereby rendering the votes of those in packed districts less effective vis-à-vis the votes of
registered voters in lesser-populated districts.
        In Wilkins, 205 Va. 803, 139 S.E.2d 849, the petitioner was a resident of the then Second
Congressional District, which he alleged was overpopulated and under-represented as a result.
Brief for the Petitioner at 1-2, id., 205 Va. 803, 139 S.E.2d 849. Although the Court did not
discuss the issue of standing, the petitioner’s residence gave him an interest “separate and
distinct” from that of the public at large in the reapportionment of the district at issue.
       Similarly, in Davis, 205 Va. 676, 139 S.E.2d 25, the petitioners were residents of city
boroughs that were allegedly under-represented on the basis of population. The petitioners also
alleged a statutory right to reapportionment enforceable by mandamus pursuant to former Code
§§ 15.1-803 and 15.1-807. Id. at 680-81, 139 S.E.2d at 27-28.
        Finally, in Brown, 159 Va. 28, 166 S.E. 105, the petitioner sought a writ of mandamus
directing the Secretary of the Commonwealth to place him on the ballot as a candidate at large
for a seat in the House of Representatives. The Secretary had refused to recognize his candidacy
because such elections were conducted on a district-by-district basis. In response, the petitioner
argued that he had satisfied the requirements of former Code § 154 (1930), which set forth the
requirements for declaring a candidacy, and that he had a right to contest the election as a
candidate at large because the congressional districts were invalid under then Section 55 of the
Constitution of Virginia, which required districts to have “as near as practicable an equal number
of inhabitants.” In short, the petitioner alleged a statutory right to contest the election and sought
mandamus to enforce that statutory right. Id. at 31-32, 166 S.E. at 105-06.


                                                41
registered voter? But this is no different than suggesting a taxpayer has an interest in how the

government allocates funds that is “separate and distinct” from the public at large. The Court

rejected this logic in Goldman and required something more than status as a resident taxpayer to

acquire standing.

    IV. It is Conceivable that Standing Could be Established upon a More Developed Record

       At this time, the petitioners as voters have not shown a representational injury. 8 They

can only generally allege that they are injured per se by the expanded electorate. This

generalized grievance fails to establish an interest that is “separate and distinct” from the public

at large. There are several million voters in the Commonwealth: it follows that an individual’s

interest in the size of the electorate is “comparatively minute,” and attempting to quantify how

the individuals with restored voting rights will vote relative to the petitioners is so “uncertain,

that no basis is provided for judicial intervention.” Goldman, 262 Va. at 372, 552 S.E.2d at 71-

72. As noted earlier, the General Assembly has the power to grant standing by statute to

individuals seeking mandamus against the Commonwealth, but it has declined to do so. The

General Assembly has allowed Goldman to stand, and its principles control this case.

       I note, though, that the petitioners’ present inability to establish standing under our

precedent is not a fault of their own making. There may be a path by which some or all of the

petitioners can obtain standing, which would permit this Court to properly consider the important
______________________________
       8
          During oral argument, counsel for the petitioners represented to the Court that their
primary argument for standing was premised on their status as voters. However, in their petition,
the petitioners have asserted two alternative theories of standing: (1) Senator Norment asserts
standing in his capacity as a candidate for re-election in 2019, and (2) Senator Norment and
Speaker Howell assert standing in their capacity as members of the General Assembly. The
theory of “candidate standing” is based on competitor standing in the market context and
standing derived from procedural injuries in the administrative context. However, the petitioners
have not yet been able to provide evidence, including facts indicating that the addition of voters
will impact Senator Norment’s re-election campaign.


                                                42
constitutional questions presented. In mandamus proceedings, the Court has provided a

mechanism for taking evidence as needed. See Rule 5:7(d) (“If this Court or the designated

Justice determines that evidence is desirable, depositions shall be taken . . . .”). Upon an

amended petition, this mechanism could be initiated and completed on an expedited basis,

including entry of an order requiring that the full database of individuals with restored voting

rights be provided prior to the taking of such deposition. 9 At this point, I cannot foreclose the

possibility that the petitioners could then produce satisfactory evidence of standing. But our

limited role within our constitutional system does not allow us to consider these possibilities in

the abstract on the virtually non-existent record before us.

       Accordingly, I would defer a decision in this matter to allow the parties to take evidence

regarding the potential impact of the Executive Order on an expedited basis, should they so

choose, and thereafter provide further briefing on the question of standing.



JUSTICE POWELL, with whom JUSTICE GOODWYN joins, dissenting.

       I agree with the majority that the dominant role in the articulation of public policy in the

Commonwealth rests with the elected branches. I also agree that our role is not to judge the

desirability or the wisdom of policy choices. Finally, I agree that our proper role is to interpret

the law. I would further add that, in the present case, our role is limited to interpreting the law

with regard to Governor McAuliffe’s April 22, 2016 Executive Order as written and the

subsequent similar orders that are now before us.

      It is in consideration of this role that I respectfully disagree with the majority’s issuance
______________________________
       9
         To date, the petitioners have been unable to gather potentially relevant information
regarding the individuals whose voting rights have been restored because the Governor has
refused to provide the database. This obstacle cannot stand in the face of a Rule 5:7(d) order.


                                                43
of a writ of mandamus. Specifically, I disagree with the majority’s conclusions (1) that

petitioners have standing to seek mandamus and prohibition relief; (2) that the Executive Order

was unconstitutional and constituted “an unlawful executive suspension of laws” in

contravention of Article I, section 7 of the Constitution of Virginia; and (3) ordering all election

officials to ignore the Executive Order and rescind any voter rights restored as a result of the

Executive Order.

                                             I. Standing

       “The point of standing is to ensure that the person who asserts a position has a substantial

legal right to do so and that his rights will be affected by the disposition of the case.” Cupp v.

Board of Supervisors of Fairfax County, 227 Va. 580, 589, 318 S.E.2d 407, 411 (1984). “[I]t is

not sufficient that the sole interest of [a] petitioner is to advance some perceived public right or

to redress some anticipated public injury when the only wrong he has suffered is in common with

other persons similarly situated.” Virginia Beach Beautification Comm’n v. Board of Zoning

Appeals, 231 Va. 415, 419, 344 S.E.2d 899, 902 (1986). Thus, it is incumbent on the petitioners

to identify either “a statutory right” or a “direct interest, pecuniary or otherwise, in the outcome

of the controversy that is separate and distinct from the interest of the public at large.” Goldman

v. Landsidle, 262 Va. 364, 373, 552 S.E.2d 67, 72 (2001).

       The majority bases its ruling on its interpretation of this Court’s holding in Wilkins v.

West, 264 Va. 447, 571 S.E.2d 100 (2002). According to the majority, Wilkins stands for the

proposition that “an individual’s residency in an [unconstitutionally configured] district is

sufficient to confer standing to challenge non-compliance with a constitutional provision in ‘the

voting context,’ without ‘further proof of a personalized injury.’” I disagree with the breadth of

the majority’s interpretation of Wilkins.



                                                44
       The litigation in Wilkins was initiated by voters who claimed that House and Senate

districts were “‘designed with the avowed, race-based goal of maximizing the number of

minority voters’ in violation of Article I, Sections 1 and 11 of the Constitution of Virginia.” Id.

at 456, 571 S.E.2d at 104. In ruling that the voters had standing to bring the action, this Court

expressly adopted “the standing principles enunciated by the Supreme Court in United States v.

Hays, 515 U.S. 737 (1995).” Id. at 459, 571 S.E.2d at 106. Thus, contrary to the majority’s

ruling, this Court has recognized that, in cases challenging non-compliance with a constitutional

provision in the voting context, both Virginia law and federal law govern. Furthermore, “the

same standard is appropriate to establish standing for allegations that electoral districts violate

the compactness and contiguous requirements of Article II, Section 6 of the Constitution of

Virginia.” Id. at 460, 571 S.E.2d at 107.

       Under federal standing principles,

               standing requires the plaintiff to show that he or she has suffered
               an injury in fact - an invasion of a legally protected interest that is
               (a) concrete and particularized, and (b) actual or imminent, not
               conjectural or hypothetical.

Id. at 459, 571 S.E.2d at 106 (citation and internal quotation marks omitted).

       In addition to adopting the injury in fact requirement, the Court in Wilkins expressly

rejected the proposition that “any citizen of a state would have standing to challenge a

redistricting statute on an equal protection claim regardless of whether such citizen was

personally denied equal treatment.” Id. at 459, 571 S.E.2d at 106-07. Absent such a

requirement, an individual “would be asserting only a generalized grievance against

governmental conduct of which he or she does not approve.” Id. at 460, 571 S.E.2d at 107. In

other words, we explicitly held that proof of a personalized injury is required to confer standing

to challenge non-compliance with a constitutional provision in the voting context.


                                                45
       The majority, however, takes the position that Wilkins stands for the notion that

residency in an allegedly unconstitutional district, without anything more, is sufficient to confer

standing without any showing of an injury in fact. Such an interpretation removes the context of

our holding in Wilkins. Relying on the United States Supreme Court’s holding in Hays, we

explained that, due to the insidious nature of racial gerrymandering, “demonstration of a

particularized injury . . . may be difficult.” Id. at 459, 571 S.E.2d at 107. Accordingly,

                an inference of particularized injury was created for a plaintiff who
                resides in a racially gerrymandered district because such resident
                “has been denied equal treatment because of the legislature’s
                reliance on racial criteria . . . .” This inference vests the resident of
                the district with standing . . . to challenge the use of racial
                classification in creating that district.”

Id. at 459-60, 571 S.E.2d at 107 (quoting Hays, 515 U.S. at 745) (emphasis added).

       Thus, under Wilkins, residency, without more, only confers standing in one particular

situation: where the claim is based on racial gerrymandering. In the absence of such a claim, a

plaintiff must demonstrate an injury in fact in order to have standing. “‘Unless such evidence is

present, that plaintiff would be asserting only a generalized grievance against governmental

conduct of which he or she does not approve.’” Id. at 460, 571 S.E.2d at 107 (quoting Hays, 515

U.S. at 745).

       Here, petitioners have failed to make any showing of injury in fact. Rather, they merely

claim that they, along with every other voter in the Commonwealth, have had their voting rights

diluted. Such an injury could hardly be considered personal. Thus, petitioners’ claim seeks to

“[m]erely advanc[e] a public right or redress[] a public injury,” which we have expressly stated

“cannot confer standing on a complainant.” Id. at 458, 571 S.E.2d at 106 (citing Virginia Beach

Beautification Comm’n, 231 Va. at 419, 344 S.E.2d at 902).




                                                 46
       Indeed, the petitioners’ vague voter dilution argument fails to point to any concrete

evidence showing that their votes will be diluted. “As the Framers of the Constitution and the

Fourteenth Amendment comprehended, representatives serve all residents, not just those eligible

or registered to vote.” Evenwel v. Abbott, 578 U.S. ___, ___, 136 S.Ct. 1120, 1132 (2016). The

Supreme Court has “recognized that the one-person, one-vote rule is designed to facilitate ‘[f]air

and effective representation,’ and evaluated compliance with the rule based on total population

alone.” Id. (quoting Gaffney v. Cummings, 412 U.S. 735, 748, 750 (1973)). “By ensuring that

each representative is subject to requests and suggestions from the same number of constituents,

total-population apportionment promotes equitable and effective representation.” Id. In the

context of this case, the reinstated voters would already be counted in the population total for

their respective districts, thus there is no reason petitioners’ votes would be diluted or could be

diluted. See Reynolds v. Sims, 377 U.S. 533, 568 (1964) (“[A]n individual’s right to vote for

State legislators is unconstitutionally impaired when its weight is in a substantial fashion diluted

when compared with votes of citizens living in other parts of the State.”); Gray v. Sanders, 372

U.S. 368, 379-80 (1963) (“The concept of ‘we the people’ under the Constitution visualizes no

preferred class of voters but equality among those who meet the basic qualifications.”). 1


______________________________
       1
          Though the majority does not decide whether Speaker Howell and Senator Norment
have standing as legislators, I note that neither of them would have standing as legislators to
challenge Governor McAuliffe’s executive order. See Raines v. Byrd, 521 U.S. 811, 829 (1997)
(“[A]ppellees have alleged no injury to themselves as individuals . . . , the institutional injury
they allege is wholly abstract and widely dispersed . . . , and their attempt to litigate this dispute
at this time and in this form is contrary to historical experience. We attach some importance to
the fact that appellees have not been authorized to represent their respective Houses of Congress
in this action, and indeed both Houses actively oppose their suit.”).
        The majority also does not determine whether Senator Norment has standing as a 2019
legislative candidate. As a potential future candidate, Senator Norment has alleged no
competitive injuries and only a “remote or indirect interest” in the electorate. Thus, he does not


                                                47
       Furthermore, the petitioners have not identified, nor can they identify, a “statute that

gives them a legally enforceable right to have the Court compel” the Governor to not issue

executive orders that restore voting rights to groups of felons who have served their sentences.

Goldman, 262 Va. at 374, 552 S.E.2d at 73. The only statutes available to petitioners which

allow them to challenge the restored voters, defeat their argument that they are without an

adequate remedy at law to right the perceived wrong against them. Code §§ 24.2-431 through -

433 provide a procedure for voters to challenge the lawfulness of another voter’s registration.

The majority states, in a footnote, that this remedy is not adequate “[g]iven the magnitude, scope,

timing, and imprecision of Governor McAuliffe’s Executive Order.” Assuming the majority is

correct and the remedy available under Code §§ 24.2-431 thru -433 is inadequate, the petitioners

still would not have standing to seek mandamus. To have standing to pursue a writ of

mandamus, a petitioner must present “such a state of facts . . . as to show that the petitioner has a

clear right to the performance of the thing demanded, and that a corresponding duty rests upon

the officer to perform that particular thing.” Milliner v. Harrison, 73 Va. (32 Gratt.) 422, 426

(1879). However, as discussed below, because Governor McAuliffe’s actions were not

unconstitutional, petitioners do not have a clear right to the issuance of a writ of mandamus.

                           II. Constitutionality of the Executive Order

                 A. The Executive Order Did Not Violate the Suspension Clause




______________________________

have standing to challenge the executive order. Nicholas v. Lawrence, 161 Va. 589, 593, 171
S.E.2d 673, 674 (1933); see also Wittman v. Personhuballah, 578 U.S. ___, ___, 136 S.Ct. 1732,
1737 (2016) (incumbent legislators only alleged a “nonobvious harm,” that their chances at
reelection were hindered, which was insufficient to confer standing in their challenge of the
redistricting plan).


                                                48
       In concluding that the Executive Order violates the Suspension Clause, 2 Article I, Section

7 of the Constitution of Virginia, the majority ignores the plain language of that section and of

the Disenfranchisement Clause, Article II, Section 1, and the Restoration Clause, Article V,

Section 12, which clearly contemplate that the Governor has the authority to “remove political

disabilities consequent upon conviction.” Not only is the majority opinion, with respect to the

purported violation of the Suspension Clause, not supported by the plain language of the

Constitution of Virginia, but it is also decided in a manner that is contrary to established Virginia

jurisprudence.

       To the extent one could view the Governor’s action in restoring political disabilities as a

suspension of law, the Governor would be “suspending” the law each time he removed a

person’s political disabilities, whether he did so on an individual basis or by categorical order.

But by approving the Disenfranchisement Clause of the Constitution and by giving the Governor

executive clemency powers in the Restoration Clause, the people of the Commonwealth have

given their consent to the Governor’s suspension of the law within the limitations set out in the

Restoration Clause. Virginia Governors have been exercising this authority for over two

hundred years and there is no dispute that a governor’s exercise of such clemency power on an

individual basis does not violate the Suspension Clause.

       The merits of this case do not concern the issue of whether the Governor has done

something he has no right to do, but rather whether he has done what he has a right to do in an

unconstitutional manner. Indeed, it is particularly telling that the majority does not dispute the

fact that the Governor may remove an individual felon’s political disabilities for any reason he

______________________________
       2
          Article I, Section 7 is referred to as “the suspension clause” in the petitioners’ briefs and
I will refer to it likewise. (Petitioners’ Br. at 32).


                                                49
chooses, including that he has served his sentence. Moreover, the majority acknowledges that

the Governor could use many individual orders to achieve the mass restoration of rights he

sought to accomplish under the Executive Order. Thus, the majority, in essence, takes the

position that the Suspension Clause requires the Governor to exercise his executive powers in a

different, less efficient manner. 3

        “In construing constitutional provisions, the Court is ‘not permitted to speculate on what

the framers of [a] section might have meant to say, but are, of necessity, controlled by what they

did say.’” Blount v. Clarke, 291 Va. 198, 205, 782 S.E.2d 152, 155 (2016) (quoting Harrison v.

Day, 200 Va. 439, 448, 106 S.E.2d 636, 644 (1959)). “If there are ‘no doubtful or ambiguous

words or terms used, we are limited to the language of the section itself and are not at liberty to

search for meaning, intent or purpose beyond the instrument.’” Id. (quoting Harrison, 200 Va. at

448, 106 S.E.2d at 644).

                “Constitutions are not esoteric documents and recondite learning
                ought to be unnecessary when we come to interpret provisions
                apparently plain. They speak for the people in convention
                assembled, and must be obeyed.

                It is a general rule that the words of a Constitution are to be
                understood in the sense in which they are popularly employed,
                unless the context or the very nature of the subject indicates
                otherwise.”

Id. (quoting Lipscomb v. Nuckols, 161 Va. 936, 945, 172 S.E. 886, 889 (1934)).


______________________________
        3
          In a somewhat related context, this Court has declined to impose restrictions on the
Governor’s power where none exist. See Blair, 66 Va. (25 Gratt.) at 861-62 (holding Governor
could grant a pre-sentencing pardon and relying in part on the rationale that there was no
practical difference between a pre-sentencing and post-sentencing pardon); see also Lee v.
Murphy, 63 Va. (22 Gratt.) 789, 797 (1872) (holding the Governor’s power to grant pardons,
which was not otherwise restricted by the Constitution of Virginia, included the power to grant
conditional pardons).


                                                50
       The Suspension Clause states “[t]hat all power of suspending laws, or the execution of

laws, by any authority, without consent of the representatives of the people, is injurious to their

rights, and ought not to be exercised.” Va. Const. art. I, § 7. The relevant provision from the

Disenfranchisement Clause states, “No person who has been convicted of a felony shall be

qualified to vote unless his civil rights have been restored by the Governor or other appropriate

authority.” Va. Const. art. II, § 1. The Restoration Clause states, in relevant part, that the

Governor shall have the power “to remove political disabilities consequent upon conviction.”

Va. Const. art. V, § 12. Notably, the Suspension Clause does not expressly mention the

clemency power, nor does it place any unstated restrictions on the Governor’s clemency powers.

Further, the Suspension Clause does not differentiate between individual or categorical exercises

of the clemency power.

       Even if one were to suppose a tension existed between the Suspension Clause and the

Restoration Clause, such tension could be relieved by the recognized rules of statutory

construction. This Court has explained that “provisions of the Constitution should be construed

together whenever possible,” Miller v. Ayers, 213 Va. 251, 267, 191 S.E.2d 261, 273 (1972), and

interpreted to avoid “a strained construction of the language used.” Lipscomb, 161 Va. at 949,

172 S.E. at 891

       Moreover, we have long recognized that “the specific provision must govern over the

general provision.” Miller, 213 Va. at 267, 191 S.E.2d at 273 (1972) (citing Pierce v. Dennis,

205 Va. 478, 138 S.E.2d 6 (1964)). Here, the Restoration Clause specifically grants the

Governor the power to restore voting rights to convicted felons, whereas the Suspension Clause

provides a general limitation on the Governor’s power to suspend the law. As the more specific

provision, it is clear that the Restoration Clause must govern. Thus, when these canons of



                                                51
statutory construction are all applied to the provisions at issue in the present case, it is readily

apparent that, by approving the Disenfranchisement Clause and granting the Governor clemency

powers in the Restoration Clause, the people have expressly consented to the Governor’s

authority to restore voting rights to felons. The assertion that the Suspension Clause plays no

role as a check on a Governor’s clemency power as specifically granted by the Constitution of

Virginia (see Law Professors’ Amici Curiae Brief in Support of Respondents) is not bold, but

rather, would seem to have been a widely accepted correct statement of Virginia law prior to the

majority’s decision. See, e.g., In re Phillips, 265 Va. 81, 88, 574 S.E.2d 270, 273 (2003)

(recognizing that the power to restore political disabilities is vested solely in the Governor to

such a degree that “there is no right of appeal for the Governor’s decision”).

        The purpose of the Suspension Clause as revealed by its history and language is to

prevent ultra vires acts undertaken without authority which result in the suspension of the law. It

is not to correct wrongful use of authority granted by the Constitution of Virginia or to control

the manner in which that constitutional power is properly used. In my opinion, the majority

misconstrues the proper function of the Suspension Clause and improperly defines what

suspension means.

                At the outset it will be as well to define the term[] “suspend” . . . .
                The . . . term is generally applied to the abrogation of a statute or
                statutes, so that they lose altogether their binding force – the
                Declaration of Indulgence is the best illustration of the exercise of
                this power. . . . [T]he law is put out of action; . . . it is in substance
                repealed . . . . [T]here is a wide difference between [this] power[]
                and the power to pardon. [Suspension] affect[s] the legality of the
                act done. [It] make[s] legal what would otherwise be illegal. A
                pardon does not affect the legality of the act. It simply frees a
                guilty person from the legal consequences of his illegal acts.

6 W.S. Holdsworth, A History of English Law 217-18 (1924). Thus, the Suspension Clause is

only relevant when the act is not based on, or exceeds, a grant of constitutional authority. In this

                                                  52
instance, the Suspension Clause is only relevant if the Executive Order’s categorical grant of

restoration of rights exceeded the constitutional authority granted to the Governor by the

Restoration Clause.

       The relevant voter qualification provision in Disenfranchisement Clause states that “[n]o

person who has been convicted of a felony shall be qualified to vote unless his civil rights have

been restored by the Governor or other appropriate authority.” Va. Const. art. II, § 1. The

Executive Order issued by the Governor states in relevant part that it orders

               the removal of the political disabilities consequent upon conviction
               of a felony . . . from all those individuals who have, as of this 22nd
               day of April 2016, (1) completed their sentences of incarceration
               for any and all felony convictions; and (2) completed their
               sentences of supervised release, including probation and parole, for
               any and all felony convictions.

       A plain reading of the language in Article II, Section 1 and the Executive Order indicates

conclusively that the Executive Order does not abrogate the operation of the Disenfranchisement

Clause such that it loses altogether its binding force. Therefore, the Executive Order does not

violate the Suspension Clause.

       Despite these long-espoused standards of construction, the majority reads the

constitutional text in a manner that promotes form over substance to create a logically

inconsistent limitation on the Governor’s authority. Indeed, rather than confining itself to an

examination of the plain language of the Constitution of Virginia and the Executive Order to

discern whether the Executive Order violates the Suspension Clause, the majority announces an

innovative “rule-exception sequence” inversion theory. That theory purportedly allows the

majority to speculate as to the effect of the language in the Executive Order and potential future

executive orders and assume that such effect de facto changes the language of the Constitution.

This new approach, in essence, allows a court to pick and choose what parts of the Constitution it

                                               53
is going to enforce, by ignoring parts of the Constitution it interprets to be “exceptions.” In

applying this new theory of constitutional interpretation, for which the majority cites no

precedential authority, and for which I cannot find any support, from any jurisdiction, the

majority does not concern itself with whether there was an actual suspension of any particular

provision as written, but rather whether there was the suspension of a “general principle” of law.

       Notably, in applying its new theory, the majority fails to consider the entirety of the

constitutional provision it claims was suspended by the Governor’s actions. The majority claims

that the Executive Order had the effect of suspending the portion of the Disenfranchisement

Clause that states “[n]o person who has been convicted of a felony shall be qualified to vote.”

Va. Const. art. II, § 1. By taking this new approach, the majority ignores the fact that the clause

contains an express exception: “[n]o person who has been convicted of a felony shall be

qualified to vote unless his rights have been restored by the Governor.” Id. (emphasis added). In

other words, in holding that the Executive Order suspends the Disenfranchisement Clause, the

majority ignores the fact that, to the extent that it is a suspension, the language of our

Constitution expressly allows for such suspension.

       It is particularly concerning that this new theory does not require a court to look at the

actual language of a supposedly suspended law in deciding if an Executive Order suspends it.

Instead, a court can consider a general rule of law and ignore what it terms as constitutional

“exceptions” in determining if a law has been suspended, notwithstanding the fact that these

“exceptions” are just as much a part of the will of the people as are the general rules of law.

Indeed, taking the majority’s theory to its logical conclusion would, in effect, negate several

express powers granted in the Constitution and in statutes, as they could be viewed as

“exceptions” that result in the suspension of general rules of law.



                                                54
       Furthermore, the application of the “rule-exception sequence” inversion theory crumbles

under its own weight in its struggle to justify the majority’s conclusion that the Executive Order

violates the Suspension Clause. Even considering only the general rule of law created by the

majority, the Executive Order, as a factual matter, does not reframe the Disenfranchisement

Clause to say, “No person who has been convicted of a felony shall be disqualified to vote unless

the convicted felon is incarcerated or serving a sentence of supervised release.” (Emphasis in

original.) The terms of the Executive Order are not prospective and do not prevent any felon

from being disqualified from voting upon conviction. Rather, the Executive Order only restored

the rights of a subset of felons, namely, those individuals previously convicted of a felony who,

as of April 22, 2016, were no longer incarcerated or on supervised probation, which is

approximately 206,000 of the over 450,000 felons eligible to be considered for restoration. 4

       Moreover, felons whose rights were not restored by the Executive Order, as well as

newly convicted felons, continue to be disqualified upon conviction unless the Governor or other

appropriate authority acts to restore their rights. Indeed, if the Executive Order was, in fact, a

suspension of the Disenfranchisement Clause, there would be no need for the Governor to enter

subsequent orders restoring the rights of additional felons. When Governor McAuliffe’s term is

over, the new governor will have the discretion to decide whether to restore the rights of

subsequent felons disqualified from voting upon conviction as required by the

Disenfranchisement Clause. Thus, it is apparent that the Executive Order clearly did not actually


______________________________
       4
          See Respondent’s Br. p. 4 (citing Christopher Uggen, Sarah Shannon, & Jeff
Manza,State-Level Estimates of Felon Disenfranchisement in the United States 2010, available
at https://www.kftc.org/sites/default/files/docs/resources/fd_state_level_estimates_of_felon_
disen_2010.pdf (last visited July 21, 2016) (report for the Sentencing Project, a national non-
profit organization engaged in research and advocacy on criminal justice issues)).


                                                55
reframe the Disenfranchisement Clause as asserted by the majority, nor does it suspend operation

of that constitutional provision.

             B. The Disenfranchisement Clause and the Restoration Clause Control

       In my opinion, the Disenfranchisement Clause and the Restoration Clause are

unambiguous and should control in this case. See Blount, 291 Va. at 205, 782 S.E.2d at 155

(determining that the Restoration Clause is “unambiguous”). As we have repeatedly stated, “the

plain, obvious, and rational meaning of a statute is to be preferred over any curious, narrow, or

strained construction, and a statute should never be construed in a way that leads to absurd

results.” Ricks v. Commonwealth, 290 Va. 470, 477, 778 S.E.2d 332, 335 (2015) (citation,

alteration and internal quotation marks omitted).

       Despite the majority’s extensive discussion of the fact that no prior governor previously

entered a categorical order regarding the restoration of political disabilities consequent upon

conviction, the practice of prior governors is not dispositive of the Governor’s constitutional

authority, or lack thereof, to issue such an order. Indeed, this Court was recently faced with a

similar long-running historical practice in Blount. There we explained that the fact that, for 143

years, governors of Virginia had regularly issued “commutations” of non-capital offenses was

not evidence of the governor’s power to issue commutations because “the question . . . is not one

of practice . . . rather it is one of constitutional interpretation.” 291 Va. at 210, 782 S.E.2d at

158. The same holds true in the present case. Furthermore, where there are no limits on a power

elsewhere in the Constitution, that power cannot be lost “because of non-use.” See Bowsher v.

Synar, 478 U.S. 714, 727 n.5 (1986). Thus, the proper focus of this Court’s analysis should be

on interpretation of the Constitution of Virginia, regardless of how the Governor’s power to

restore political disabilities may have been exercised in the past.



                                                 56
       “[W]hen an act is adopted in the manner prescribed by and pursuant to the authority of a

specifically drawn section of the Constitution, its validity is unassailable upon the grounds of

unconstitutionality under the more general provisions of other sections of the Constitution.”

Miller, 213 Va. at 267, 191 S.E.2d at 273. Under the Restoration Clause, some of the

Governor’s executive powers of clemency are expressly limited. For example, the Governor is

only permitted to remit fines and penalties “under such rules and regulations as may be

prescribed by law.” Va. Const. art. V, § 12. The Governor only has the power to grant reprieves

and pardons “after conviction.” Id. Also, the Governor cannot grant reprieves and pardons

“when the prosecution has been carried on by the House of Delegates.” Id. Obviously, the

framers of the Constitution clearly knew how to limit the Governor’s clemency powers, and they

did so within the relevant clauses of this section. Tellingly, the Constitution is silent with regard

to limitations on the Governor’s power “to remove political disabilities consequent upon

conviction,” and certainly the Constitution includes no words of limitation with regard to the

manner in which the Governor might exercise that power, whether it be on an individual basis or

a categorical one.

       The second paragraph of the Restoration Clause reinforces the absence of any prohibition

on the Governor removing political disabilities in a blanket order. That paragraph imposes a

reporting obligation on the Governor with respect to certain clemency powers. The Governor is

required to communicate to the General Assembly, at each regular session, the “particulars of

every case of fine or penalty remitted, of reprieve or pardon granted, and of punishment

commuted,” with his reasons for doing so. Id. No such reporting requirement is imposed on the

Governor with respect to his power to remove political disabilities. Thus, even if this second

paragraph could be read to imply that the Governor could only exercise his clemency powers in



                                                57
individualized orders as opposed to blanket orders, this potential limitation does not apply to the

Governor’s power to remove political disabilities. As we have previously held, the power to

remove political disabilities for convicted felons “remains vested solely in the Governor, who

may grant or deny any request without explanation, and there is no right of appeal from the

Governor’s decision.” In re Phillips, 265 Va. at 87-88, 574 S.E.2d at 273.

       I believe that the majority’s consideration of the textual inferences to be drawn from the

Restoration Clause is flawed, because it fails to adequately consider the history of the clemency

provisions which concern the restoration of political disabilities by the Governor. A more

complete consideration of that history indicates that, despite Virginia’s historical distrust of

executive power, its citizens purposefully granted the Governor textually unrestricted

constitutional authority to remove political disabilities consequent upon conviction, perhaps in

consideration of the potential disenfranchisement and exclusion from government of former

Confederates. 5 However, the reason why they did it is irrelevant, the will of the people as

expressed in the text of the Constitution of Virginia should be enforced.


______________________________
       5
          As noted by the majority, the Constitution of Virginia initially circumscribed the
clemency power of the Governor. In 1776, the Constitution of Virginia required the Governor to
first consult with the Council of State before issuing a pardon and forbade any executive pardon
contrary to laws enacted by the legislature. Va. Const. § 9 (1776). The Constitution of Virginia
later imposed a reporting requirement. See Va. Const. art. V, § 12.
        However, ratification of the 1870 Constitution occasioned significant and enduring
reorientation of the Governor’s constitutional clemency powers. The drafters of the 1870
Constitution began crafting that document in December 1867. (Only the debates of the
Constitutional Convention between December 3, 1867 and January 29, 1868 were recorded
“verbatim” in “The Debates and Proceedings of the Constitutional Convention of the State of
Virginia” (“Convention Debates”), available at http://hdl.handle.net/2027/hvd.li14pl (last visited
July 22, 2016). A less detailed account of the entire convention is available in a “Journal of the
Constitutional Convention of the State of Virginia” (“Convention Journal”), available at
http://hdl.handle.net/2027/umn.319510024615024 (last visited July 22, 2016). Documents the
delegates chose to print are compiled in “Documents of the Constitutional Convention of the


                                                58
______________________________

State of Virginia” (“Convention Documents”), available at http://hdl.handle.net/2027/hvd.li14pj
(last visited July 22, 2016). Each is available at https://www.hathitrust.org/.) Under the
governance of the Reconstruction Act of 1867, the constitutional convention lasted
approximately four months, and among the chief concerns was the political participation of
African-Americans and the potential disenfranchisement and exclusion from government of
former Confederates. See 1 A.E. Dick Howard, Commentaries on the Constitution of Virginia
329 (1974); see also John Dinan, The Virginia State Constitution: A Reference Guide 13 (G.
Alan Tarr ed., 2006) (explaining the sharp disagreement over the role African-Americans were to
play in post-Civil War government).
        It was questioned relatively early in the debates whether the Governor should have the
authority to remove political disabilities from those who receive “executive clemency, when, in
[the Governor’s] opinion, the facts of the case warrant such a course.” See Convention
Documents at 129 (January 16, 1868 Report of The Committee on the Pardoning Power).
Although the Committee on the Pardoning Power recommended against granting the Governor
such power because he might abuse it, the issue was tabled on January 17, 1868, without
meaningful debate. See id. at 129; Convention Debates at 150, 483-84.
        The actual constitutional language defining the Governor’s powers was not discussed in
earnest and finalized until the debates of February 3, 1868 through February 9, 1868. See
Convention Journal at 139-69. When the Committee on the Executive Department of
Government submitted its recommendations for the portion of the Constitution of Virginia
defining the Governor’s clemency powers, it proposed retaining legislative control over the
granting of reprieves and pardons and did not mention a separate power to remove political
disabilities. See Convention Documents at 141-44; Convention Journal at 102.
        However, during debate, a delegate recommended the Governor have the power “to
remove political disabilities consequent upon conviction.” See Convention Journal at 146.
Interestingly, this language was proposed by the same delegate, Edgar Allan, who requested the
Committee on the Pardoning Power report on whether the Governor should have the power to
remove political disabilities. See Convention Debates at 150. After discussing the matter,
another delegate suggested seemingly broader language that the Governor “have the power . . . to
remove political disabilities consequent upon conviction for offenses committed prior, or
subsequent to, the adoption of this Constitution.” See Convention Journal at 149; see also Ex
parte Grossman, 267 U.S. 87, 117 (1925) (explaining that “the term ‘offences’ is used in the
Constitution in a more comprehensive sense than are the terms ‘crimes’ and ‘criminal
prosecutions’”). Another delegate then proposed the Constitution of Virginia qualify that “no
pardon shall have the effect of removing such disabilities except in cases wherein the party has
been, or may be, improperly convicted, or the commission of the offense was attended by strong
mitigating circumstances.” See Convention Journal at 149. The convention rejected the
proffered limit on the effect of a pardon and agreed the Governor should be able to remove
political disabilities.
        Further expanding the Governor’s clemency powers, a delegate then successfully
proposed removing language that, in all previous constitutions, had specifically permitted
legislative control over the Governor’s power to grant reprieves and pardons. See Convention


                                             59
______________________________

Documents at 141 (proposing the Governor shall have the power to “grant reprieves and pardons
after conviction” except in prosecutions carried out by the House of Delegates “or [when] the
law shall otherwise particularly direct”); Convention Journal at 150 (removing “or [when] the
law shall otherwise particularly direct”); see also 10 William F. Swindler, Sources & Documents
of United States Constitutions Virginia, Washington, West Virginia, Wisconsin, Wyoming 54,
64, 83, 104 (1979) (reprinting the 1776, 1829, 1851, 1864, and 1870 Constitutions); compare
Convention Documents at 288 (The Report of The Committee of Revision on the Reports of the
Standing Committees, which appears to incorporate amendments to the Standing Committees’
initial proposals of constitutional language) with Swindler, supra at 119 (reprinting the 1870
Constitution, which included verbatim language defining the Governor’s clemency powers as
reported by The Committee of Revision). Accordingly, it appears the convention sought to
expand and unleash the Governor’s clemency powers, despite being amply warned that the
Governor might use those powers categorically or for ill ends. See Blair, 66 Va. (25 Gratt.) at
859-60 (noting the executive pardon power was freed from legislative control in 1870
Constitution and extended to “a new and important subject,” the power to remove political
disabilities).
        It appears the drafters of the 1870 Constitution knew how to limit the Governor’s
exercise of his restoration power had they intended to do so. See City of Va. Beach v.
International Family Entm’t, 263 Va. 501, 507, 561 S.E.2d 696, 700 (2002) (noting that, had the
General Assembly intended to legislate a certain result, it certainly knew how to do so because it
had codified a similar result in other legislation). As noted above, previous constitutional
conventions were not shy about explicitly limiting the Governor’s clemency powers, and the
1870 Constitution retained some of those limits. Even more telling it seems, the 1870
Constitution as proposed to Virginians for ratification, included two provisions intended to
exclude former Confederates from voting and from political office. See Armistead R. Long, The
Constitution of Virginia: An Annotated Edition 22-23, 26-27 (1901) (describing the
disenfranchisement and “test oath” clauses that were ultimately rejected by Virginia citizens
when ratifying the 1870 Constitution). The provisions contained language that, respectively,
allowed “the legislature may, by a vote of three-fifths of both houses, remove the political
disabilities incurred by this clause from any person included therein by a separate vote in each
case” and “[t]he disabilities [here]in contained may be individually removed by a three fifths
vote of the general assembly.” See id.; Swindler, supra at 117-18. Although Virginians
ultimately rejected both provisions, they appear to confirm the drafters understood the difference
between restoration of rights en masse and restoration on an individual basis and did not intend
to limit the Governor to the latter.
        Of note, shortly after ratification of the 1870 Constitution, the U.S. Supreme Court
repeatedly determined the President could use his pardon power to forgive groups of individuals.
See Knote v. United States, 95 U.S. 149, 152-53 (1877) (explaining that presidential forgiveness
operated identically whether extended through individual pardon or amnesty to “whole classes or
communities.”); United States v. Klein, 80 U.S. 128, 139-42 (1872) (intimating the President did
not need statutory authority to grant general pardons or amnesty in the wake of the Civil War);
see also Armstrong v. United States, 80 U.S. 154, 155-56 (1972) (implicitly recognizing validity
of President Andrew Johnson’s December 25, 1868 general pardon). Notwithstanding, the


                                              60
       In the absence of textual limitations specifying the manner in which constitutional powers

must be exercised, this Court has recognized that the Governor has broad discretion to exercise

his constitutional powers, even if his decisions create arguably undesirable results. See Allen v.

Byrd, 151 Va. 21, 25-27, 144 S.E. 469, 470 (1928) (the Governor’s power to fill vacancies on

this Court temporarily, like his power to remit fines and penalties, is an executive discretionary

function that he is not constrained from exercising); Blair v. Commonwealth, 66 Va. (25 Gratt.)

850, 862-63 (1874) (“Is it not reasonable to suppose that the framers of the constitution, while

they were enlarging the executive powers of pardon, and freeing it from the control of the

legislature, intended to invest the governor with discretion in such a case?”).

       Petitioners assert that the limitations are found when the Restoration Clause is read in

conjunction with the Disenfranchisement Clause. According to Petitioners, because the

Disenfranchisement Clause refers to an individual whose rights have been restored, namely as

“his,” that indicates that restoration of political disabilities can only be restored on an individual

basis. This clause, however, has nothing to do with the Governor’s clemency powers. Instead, it

governs the qualifications necessary for individual voters in Virginia. Under the

Disenfranchisement Clause, a person convicted of a felony cannot vote in Virginia unless “his

civil rights” have been restored; nothing in this clause indicates that such a restoration can only

occur on an individual basis. The Disenfranchisement Clause merely states the requirement

imposed on each person who has been convicted of a felony who seeks to become a qualified

voter. Indeed, if we were to apply petitioners’ interpretation, the Governor would not be able to
______________________________

wording of the Constitution of Virginia, which does not require that restoration be done on an
individual basis, has endured two constitutional conventions since 1870. See Swindler, supra at
161 (providing the 1902 Constitution); Va. Const. art. V, § 12; see also Lewis v. Whittle, 77 Va.
415, 421 (1883) (“[I]t is safer to consider that such words as are used are those intended to be
used, and such words as are not used were not intended to be used.”).


                                                 61
restore the rights of women or of multiple persons. Our interpretation of this clause is aided by

the long-settled canon of construction that “[i]n the absence if a contrary indication, the

masculine includes the feminine (and vice versa) and the singular includes the plural (and vice

versa).” Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts

129 (2012) (App. 250). See also Code § 1-216 (“A word used in the masculine includes the

feminine and neuter.”); Code § 1-227 (“A word used in the singular includes the plural and a

word used in the plural includes the singular.”).

       It is further worth noting that individuals in Virginia have previously had their political

disabilities restored in categorical orders, as opposed to on an individualized basis, by “other

appropriate authorities.” That phrase has been interpreted to include the President of the United

States and other governors or pardoning boards with such authority. These “other appropriate

authorities” have restored voting rights or otherwise granted clemency on a class-wide basis.

See Va. Op. Att’y Gen. 99-087, 1999 Va. AG LEXIS 50 (Aug. 3, 1999); Ky. Exec. Order No.

2015-871 (Nov. 24, 2015), available at http://apps.sos.ky.gov/Executive/Journal/

execjournalimages/2015-MISC-2015-0871-242277.pdf (last visited July 21, 2016) (restoring

political disabilities to felons), Iowa Exec. Order No. 42 (July 4, 2005), available at

http://publications.iowa.gov/3762/1/EO_42.pdf (last visited July 21, 2016) (restoring rights of

citizenship to offenders who had completed their sentences).

       I believe that the plain language of the Disenfranchisement Clause is unambiguous and

places no limitations on the Governor’s power to remove political disabilities. The

Disenfranchisement Clause simply requires that, in order to be qualified to vote, a person who

has been convicted of a felony must have had his or her civil rights “restored by the Governor or




                                                62
other appropriate authority.” This clause in no way dictates the manner in which restoration by

the Governor or “other appropriate authority” must occur.

                                         III. Conclusion

       In my opinion the petitioners lack standing in the present case. Furthermore, even if the

petitioners were able to demonstrate standing, nothing in the Constitution of Virginia renders the

manner in which the Governor exercised his authority in this Executive Order and the subsequent

similar orders unconstitutional. In exercising his power to remove political disabilities through

the Executive Order and subsequent similar orders, the Governor neither reframed the

Disenfranchisement Clause nor suspended its operation. Indeed, the Disenfranchisement Clause

does not implicate the manner in which the Governor may exercise his clemency powers under

the Restoration Clause. Accordingly, I would hold that the Governor’s Executive Order and

subsequent similar orders do not violate the Constitution of Virginia and, therefore, I would deny

the writs of mandamus and prohibition.




                                               63